Confidential Materials omitted and filed separately with the

 

Securities and Exchange Commission. Asterisks denote omissions.

 

Exhibit 10.57

(Amendment to umbrella agreement

in respect of placement

of regional advertising

 for members of

Television Station Groups)

Supplementary Agreement to Agreement No VT-23/0106 dated January 30, 2006.

Moscow

11 July 2007.

 

CTC Media, Inc., a Delaware corporation, hereinafter referred to as “CTC”,
represented by its President and Chief Executive Officer Mr. A.E. Rodnyansky,
acting pursuant to the resolution of the Board of Directors of 02.08.04 and
Chief Operating Officer V.S. Khanumyan, acting pursuant to the power of attorney
No 99NP of September 21, 2004, as a first party,

Closed Joint Stock Company “Video International “Trend” (OGRN 1027700294071 of
October 9, 2002), hereinafter referred to as the “Agency”, represented by its
Deputy General Director for Sales and Regional Network Development
Ms. T.A. Vavilova, acting pursuant to the power of attorney of April 5, 2007, as
a second party,

and Closed Joint Stock Company “Video International Group of Companies”,
hereinafter referred to as the “Company”, represented by its General Director
Mr. S.A. Vasiliev, acting pursuant to the Charter, as a third party,

hereinafter referred to as the “Parties”, executed this Supplementary Agreement
to Agreement No VT-23/0106 dated January 30, 2006 (hereinafter referred to as
the “Agreement”) as follows:

1. The Parties agree to vary their arrangements relating to their cooperation in
marketing of the broadcast advertising of The First Entertainment CTC and
Domashny television channels (hereinafter collectively referred to as the “TV
Channels”).

Pursuant to section 1 of the Agreement, the Parties hereby approve the form of
the agency contract (Appendix 1 hereto, hereinafter referred to as the
“Broadcaster Contract”), which will be recommended to the network
participants/broadcasters of CTC and Domashny TV, listed in Appendix 2 hereto 
(hereinafter referred to as the “Broadcasters”) for execution with the Agency
and/or subsidiary and associated companies of CJSC “Group Trend “Video
International” (hereinafter referred to as the “Agency Companies”) and shall
apply to the relations between the Parties as of April 1, 2007, in accordance
with which the latter shall be granted exclusive rights up to December 31, 2010
to sell for the benefit of the Broadcasters regional advertising in the
broadcasts of the Broadcasters’ TV Channels to third party advertisers
(hereinafter referred to as

1


--------------------------------------------------------------------------------


“Regional Advertising”). The Parties agree that amendments to the form of the
Broadcaster Contract shall only be possible with the consent of the Parties
hereto.

2. The Parties establish the following financial arrangements for their
cooperation:

2.1. For the purpose of this Supplementary Agreement the definitions below have
the following meanings:

Consolidated Minimum Sales means the aggregate minimum sales by the
Agency/Agency Companies of the Broadcasters’ Regional Advertising, consisting of
the individual minimum sales.

Consolidated Target Sales means the aggregate target sales by the Agency/Agency
Companies of the Broadcasters’ Regional Advertising, consisting of the
individual target sales.

Individual Minimum Sales means the minimum sales by the Agency/Agency Companies
of the respective Broadcaster’s Regional Advertising.

Individual Target Sales means the target sales by the Agency/Agency Companies of
the respective Broadcaster’s Regional Advertising.

The Parties agree that the sales amounts as set forth in this section shall be
calculated inclusive of the fee of the Agency/Agency’s Companies (agency fee for
taking legal actions (contracting with the clients) and other actions of the
Agency/Agency’s Companies.

2.2. The Parties agree that the target sales for April to December of 2007 shall
be:

·  Individual Minimum Sales and Individual Target Sales for April - December of
2007 are set forth in Appendix 2 hereto. The Individual Minimum Sales and
Individual Target Sales shall be set in US Dollars, inclusive of VAT at the rate
applicable under current Russian law, whereas the equivalent in Russian rubles
shall be calculated monthly using the exchange rate published by the Russian
Central Bank for the last day of the month.

·  Consolidated Minimum Sales for April to December of 2007 shall be equal to at
least the rubles equivalent of US$ [**] US Dollars), inclusive of VAT at the
rate applicable under current Russian law, whereas the equivalent in US Dollars
shall be calculated monthly using the exchange rate, published by the Russian
Central Bank for the last day of the month.

Of the said amount:

·  April to June of 2007  - at least the ruble equivalent of US$ [**] US
Dollars), inclusive of VAT;

·  July to September 2007 - at least the ruble equivalent of US$ [**] US
Dollars), inclusive of VAT;

2


--------------------------------------------------------------------------------


·  October to December 2007 - at least the ruble equivalent of US$ [**] US
Dollars), inclusive of VAT;

·  Consolidated Target Sales for April to December of 2007 shall be equal to at
least the ruble equivalent of US$ [**] US Dollars), inclusive of VAT at the rate
applicable under current Russian law, whereas the equivalent in Russian rubles
shall be calculated monthly using the exchange rate published by the Russian
Central Bank for the last day of the month.

Of the said amount:

·  April to June of 2007  - at least the ruble equivalent of US$ [**] US
Dollars), inclusive of VAT;

·  July to September 2007 - at least the ruble equivalent of US$ [**] US
Dollars), inclusive of VAT;

·  October to December 2007 - at least the ruble equivalent of US$ [**] US
Dollars), inclusive of VAT;

Given the material change in circumstances, based on which the Parties
originally entered into the Agreement, in particular:

·                                                         change in the number
of Broadcasters originally agreed by the Parties to broadcast  Regional
Advertising on the Broadcasters’ TV channels under the Agreement, Broadcaster
Contracts and sales contracted by the Agency/Agency Companies;

·                                                         change in the agreed
audience share of the TV Channels;

·                                                         part 3 of article 14
of the RF Federal Law No 38-FZ “On Advertising” dated March 13, 2006 having
entered into effect from January 1, 2008.

The Parties agreed that the Broadcasters’ gross revenues received by the
Broadcasters for the broadcasting of the Regional Advertising on the
Broadcasters’ TV channels (Consolidated Target Sales) for the period of  January
1, 2008 to December 31, 2010 shall be reviewed and renegotiated by the Parties
separately no later than November 1, 2007.  If the amounts of the Consolidated
Target Sales for the entire period of January 1, 2008 to December 31, 2010 are
not determined for whatever reason, the Parties shall in any case determine such
sales amounts no later than November 1 of each year in respect of the following
calendar year.

The Parties agreed to negotiate (execute) annually commencing from the year
2007, but no later than by November 1 of the respective year, an Addendum to the
Agreement (and respective addenda to the Broadcaster Contracts), which shall set
forth the revenues to be received by the Broadcasters from the sales of the
Broadcasters’ Regional Advertising for the following year.

The Parties agree that the approved Consolidated Target Sales for the
Broadcasters for the years 2008 – 2010 are the sales targets, the achievement of
which shall be the Agency’s objective

3


--------------------------------------------------------------------------------


subject to CTC meeting the targets set forth in this Supplementary Agreement
(sections 3, 10 and 11). The target performance calculation for the previous
year shall be completed on an annual basis no later than January 30 of the
following year, which should be reflected in the Broadcaster Contracts.  The
Consolidated Target Sales are agreed as base amounts with respect to each
calendar year of the term of the Agreement and this Supplementary Agreement and
in no case shall these be calculated cumulatively for several (or three) years
of the term of the Agreement and this Supplementary Agreement.

2.3. The Parties agree that, provided the exclusivity condition is satisfied as
set forth in section 1 hereof, and also subject to compliance with section 10
hereof regarding the amounts of Regional Advertising time to be made available
on the TV Channels launched by the Broadcasters, the Agency/Agency Companies
shall make every effort to sell the Broadcasters’ Regional Advertising time such
that the Consolidated Target Sales and Individual Target Sales set forth in
section 2.2 hereof for April to December of 2007 are achieved for each
respective period (quarter).

3. The Parties confirm that the fees of the Agency/Agency Companies (agent’s fee
for legal (entering into transactions with the advertising clients) and other
actions of the Agency/Agency Companies) for the period of April to December of
2007 shall amount to 25,000 rubles (Twenty Five Thousand Rubles), including VAT
at the current rate applicable under Russian law, per month per each Broadcast
Contract.

The Parties agree that in the event aggregate Regional Advertising Sales for all
Broadcasters in any fiscal quarter during 2007 exceed Consolidated Minimum Sales
for the respective quarter of 2007, as established by the Parties in section 2.2
hereof, but is below Consolidated Target Sales, CTC guarantees the payment to
the Agency/Agency Companies of an additional agency fee in an amount equal to
the difference between actual aggregate Regional Advertising Sales and
Consolidated Minimum Sales.  If the Agency/Agency Companies fail to achieve
Consolidated Minimum Sales for any fiscal quarter during 2007, an additional fee
shall only be payable in respect of sales of the advertising of those
Broadcasters, for which the Individual Minimum Sales have been achieved.

The Parties agree that in the event that the aggregate Regional Advertising
Sales for all Broadcasters in any fiscal quarter in 2007 exceed Consolidated
Target Sales, in addition to the agency fees set forth above, CTC guarantees the
payment to the Agency/Agency Companies of an additional agency fee in the amount
equal to 18% (Eighteen percent) of the amount by which aggregate Regional
Advertising Sales of the Broadcasters exceeds Consolidated Target Sales for such
quarter. If the Agency/Agency Companies fail to achieve Consolidated Target
Sales for any

4


--------------------------------------------------------------------------------


fiscal quarter an additional fee shall only be payable in respect of sales of
the advertising of those Broadcasters, for which the Individual Minimum Sales
have been achieved.

The results for each quarter of 2007 should be calculated by the Parties no
later than 15 (Fifteenth) day of the month following such quarter.

The Parties confirm that for the years 2008 to 2010 the rate of the fee payable
to Agency/Agency Companies (agent’s fee for legal (contracting with the clients)
and other actions of the Agency/Agency Companies) shall be 15% (Fifteen percent)
of the Broadcasters Actual Gross Revenues, generated by the sales of Regional
Advertising broadcast on such Broadcasters’ TV Channels. The term “Broadcaster’s
Actual Gross Revenue” is defined in the Broadcaster Contract, which form is
attached hereto as Appendix 1.

The terms of payment for the services of the Agency/Agency Companies shall be as
agreed and set forth in the Broadcaster Contract attached hereto as Appendix 1.

The Parties agree that in the event that the Agency/Agency Companies enter into
contract for sale of advertising time, including during the year 2007 (a) within
the Broadcasters’ regional  broadcasts; (b) in additional territories or (c) in
the broadcasts by media companies other than those listed in Appendix 2 hereto,
the rate of the fee payable to the Agency/Agency Companies (agent’s fee for
legal (contracting with the clients) and other actions of the Agency/Agency
Companies) shall be 15% (Fifteen percent), including VAT at the current rate
applicable under Russian law, of the amount of actual gross advertising revenues
for the reporting period, generated by the sales of Regional Advertising of
respective media companies/Broadcasters in such territories. Such gross
advertising revenues shall not be included in the calculation of Consolidated
Minimum Sales or Consolidated Target Sales.

4. Until December 31, 2010, the Parties further agree that as at the end of each
calendar month at least 80% (Eighty percent) of the amount due for the Regional
Advertising broadcast during such month should have been paid by the advertising
clients in a timely manner. The remaining 20% (Twenty percent) due for such
services should be paid by the advertising clients no later than within 60
(Sixty) calendar days from the end of the month in which the services were
provided.  If after 60 (Sixty) calendar days from the end of such month, such
services have not been paid for in full by the advertising clients (hereinafter
such accounts receivable are referred to as “Doubtful Debt”), the advertising
ordered to be broadcast by such clients shall be removed from the relevant
Broadcaster’s broadcasts and shall not be accepted for broadcasting until such
Client’s Doubtful Debt has been paid in full.

If Doubtful Debt has not paid within 60 (Sixty) calendar days from the end of
the month in which the relevant advertising was broadcast, the Agency agrees, at
its own expense, to pay to the

5


--------------------------------------------------------------------------------


applicable Broadcaster any amount of Doubtful Debt in excess of the Doubtful
Debt threshold, set forth in the section 5 hereof, except when a systemic risk
materializes as defined in section 7 hereof.

5. The Doubtful Debt threshold is understood as an amount equal to 0.05% of the
amount of Regional Advertising Sales (including VAT) of the respective
Broadcaster in the respective month of the term of the Agreement or the
Broadcaster Contract.

6. The terms and conditions for the performance by the Agency of the obligations
set forth in section 4 hereof:

6.1. The amount of the Doubtful Debt should be documented in a respective
statement in accordance with the Broadcaster Contract. The agreement to purchase
the Doubtful Debt shall be entered into between the Broadcaster, the Agency and
the respective Agency company no later than 20th (Twentieth) day of the month,
in which the payment of the Doubtful Debt is made, whereas the payment of the
Doubtful debt should be made no later than 25th (Twenty Fifth) day of that
month.

6.2. From the date the Agency paid to the respective Broadcaster the amount of
the advertising client’s Doubtful Debt that is overdue under a respective
contract with the non-paying client the Agency/Agency Companies shall no longer
have an obligation to pay to the Broadcaster under its respective Broadcaster
Contract that portion of such client’s principal debt, in respect of which the
Agency has made the payment, and the Agency shall then hold the claim to such
portion of the principal debt as the creditor of such non-paying client in its
own right rather than to the benefit of the Broadcaster.

If an advertising client for which a Doubtful Debt has been settled on behalf of
the  Broadcaster by the Agency (paid at its own expense) pursuant to the
procedure described above, pays to the Agency/Agency Companies or the
Broadcaster the Doubtful Debt earlier paid by the Agency, the Broadcaster agrees
that the respective portion of the Doubtful Debt paid by such client, as well as
any penalties claimed and recovered from such client for delay in payment (late
payment interest, etc.) shall be retained by the Agency.

7.  The Parties define “systemic risk” as the occurrence of events that result
in a significantly decreased ability on the part of advertising clients
generally to pay their accounts payable and/or the inability of CTC/Broadcasters
to perform their obligations, such as:

·  sovereign default -  the refusal of the Russian government to repay
government debt and debt issued under government guarantees or agreement on
significant deferral due to inability of the Russian government to meet its
repayment obligations in respect of the above debt;

·  sovereign credit rating of the Russian Federation downgraded to D by Standard
& Poor’s (S&P); or

6


--------------------------------------------------------------------------------


·  foreign exchange trading in the US dollar or the Euro to cease for longer
than 90 (Ninety) consecutive calendar days.

8. The Parties agree that the obligations assumed by the Agency and set forth in
sections 4 to 7 hereof shall constitute material conditions of the Agreement and
this Supplementary Agreement, and their unilateral modification by the
Agency/Agency Companies (including through court proceedings) shall entitle the
other party to terminate the Agreement and the Broadcaster Contracts without any
termination fee (as provided by the Broadcaster Contracts).

9. Furthermore, the Parties agree that the Company guarantees to CTC during the
entire term of the Broadcaster Contracts the performance of the following
obligations of the Agency/Agency Companies:

a) to transfer to the Broadcasters in a timely manner the funds received by the
Agency/Agency Companies from the advertising clients within such period of time
as set forth  in the Broadcaster Contracts or as prescribed by law;

b) to make payments due from the Agency/Agency Companies in respect of penalties
for delayed payments in the amounts provided under the Broadcaster Contracts;

c) to pay to the Broadcasters a termination fee within the periods of time set
forth in the Agreement, this Supplementary Agreement and the Broadcaster
Contracts; and

d) to pay the Doubtful Debt as provided in sections 4 to 7 hereof.

10. The Parties agree that any advertising contracted in transactions entered
into by the Agency/Agency Companies on April 1, 2007 or later shall be aired in
the regional broadcasts on the Broadcasters’ TV Channels within those
cities/regions of the Russian Federation as listed in Appendix  2 hereto.

The Parties agree that the time offered for Regional Advertising in the
broadcasts by the Broadcasters of the TV Channels shall be equal to:

a) during the period of April 1, 2007 to December 31, 2007  from 7 a.m. to 1
a.m. on the following day:

·                  3.75% (Three and Seventy Five Hundredths percent) of the
length of the CTC Network Program Block (in accordance with the provisions of
the “network affiliation” agreement, made with a particular Broadcaster for
broadcasting of CTC TV Channel programming) in each broadcasting day (excluding
the length of the Regional Window. The  advertising time offered will not exceed
5% (Five percent) of the length of the CTC Network Program Block during any
given hour and 3.75% (Three and Seventy Five Hundredths percent) of the length
of the CTC Network Program Block during any given day; and

7


--------------------------------------------------------------------------------


·                  4.5% (Four and Five Tenths percent) of the length of the
Domashny Network Program Block  (in accordance with the provisions of the
“network affiliation” agreement, made with a particular Broadcaster for
broadcasting Domashny TV Channel programming) in each broadcasting day
(excluding the length of the Regional Window).  The  advertising time offered
will not exceed 6% (Six percent) of the length of the Domashny Network Program
Block during any given hour and 4.5 % (Four and Five Tenths percent) of the
length of the Domashny Network Program Block during any given day,

plus, in both cases, all advertising time permitted under the applicable law for
the Regional Windows (in accordance with the each Broadcaster’s programming
schedule) except as provided by further below in this section 10.

Each Broadcaster shall allocate time slots for advertising to the Agency/Agency
Companies at its discretion in the Network Program Blocks broadcast between 1
a.m. and 7 a.m.

b) the time offered for Regional Advertising in the broadcasts by the
Broadcasters of the TV Channels for the period from January 1, 2008 to December
31, 2010 shall be agreed upon between the Parties at a later date and shall be
set forth in a Supplementary Agreement to be made between the Parties no later
than September 1, 2007.

The Parties agree that the advertising time in the broadcasts of each
Broadcaster may not exceed the limits established under Russian advertising law
and that its calculation shall also include the national advertising not
excludable from the program blocks that are broadcast on the TV Channels.  In
the event that the national and Regional Advertising, if broadcast in full,
would result in non-compliance with the advertising law requirements regarding
limitations on advertising time, Regional Advertising, rather than national
advertising time, shall be reduced.  Such adjustment should be distributed as
evenly as possible over the broadcasting day (prime-time / non-prime-time) and
to the extent possible shall be agreed with the Agency/Agency Companies.

The Parties also agree that the Broadcasters shall have a right to allocate time
for broadcasting third party advertising as part of its regional broadcasts
(hereinafter referred to as the “Counterparties”), if a Counterparty
reciprocally advertises the respective Broadcaster in accordance with the terms
of agreements between the Broadcaster and the Counterparty (hereinafter referred
to as “Cross Promotion”), as well as for social advertising on a no-charge
basis.  The total time allocated to such advertising shall not, in any case,
exceed 7% (Seven percent) of the advertising time set forth in paragraphs (a) or
(b) of this section 10 of the Supplementary Agreement that is offered in the
regional broadcast windows on the Broadcasters’ TV Channels for advertising
arranged by the Agency/Agency Companies (if not, the terms under which such
Counterparty and

8


--------------------------------------------------------------------------------


social advertising is broadcast should be agreed with the Agency/Agency
Companies) and should not affect the commercial sales of the Agency/Agency
Companies. 

The Parties agree that the above Cross Promotion and free social advertising as
well as political advertising shall be outside the scope of the Agreement, this
Supplementary Agreement and the Broadcaster Contracts), unless the respective
Broadcaster and the Agency/Agency Company enter into an addendum to the relevant
Broadcaster Contract.

Furthermore, the Parties agree that if during the years 2007 – 2010 regional
broadcast time on the Broadcasters’ TV Channels is made available for other
forms of advertising (sponsorship advertising, logos, banners, etc.), the right
to sell to third parties such regional advertising services of the Broadcasters
on their TV Channels shall no be granted to anyone (including the Broadcaster)
but the Agency/Agency Companies.

11. The Parties acknowledge that in order to achieve the CTC sales targets set
forth in section 2 of this Supplementary Agreement for the period of April 1,
2007 to December 31, 2010 the Broadcasters shall ensure the average annual
audience share of The First Entertainment CTC and Domashny television channels
is maintained at the levels to be agreed between the Broadcaster and the
Agency/Agency Companies in the relevant Broadcaster Contracts, but they should
not be substantially lower than the TV Channels’  average audience levels in the
such cities during 2006.

The Parties agree that the deviation of the average annual audience share of the
TV Channels in the cities of Moscow and St. Petersburg by less than 15% (Fifteen
percent) shall not be regarded as substantial.  In the other cities set forth on
Appendix  2 hereto, so long as the TV Channels’ average annual audience share in
such city deviates by less than 20% (Twenty percent), such deviation shall not
be deemed substantial unless the Parties agree otherwise.

For the purpose of determining such audience share levels, the Parties agree to
use the data provided by TNS Gallup Media, an independent market/sociological
research company.

In the event that TNS Gallup Media research data is not available for certain
cities, the Parties agree that data provided by GFK-Rus, an independent
sociological research company, shall be used.  As of the date of this
Supplemental Agreement, such cities include the city of Tver.

12.  In case of:

·  a reduction in the number of the Broadcasters, which, as agreed between the
Parties, shall sell their regional advertising on the Broadcasters’ TV Channels
in accordance with the Agreement, this Supplemental Agreement, the Broadcaster
Contracts and as part of the transactions entered into by the Agency/Agency
Companies;

9


--------------------------------------------------------------------------------


·  a breach by CTC of its covenant (i) as to exclusivity of the media selling
arrangements with the Agency/Agency Companies, as set forth herein;

·  reduction in the amount of advertising broadcast by each Broadcaster both in
percentage and absolute terms as a result of the legal/regulatory acts of the
Russian Federation being adopted or coming into effect or the “network
affiliation” agreements made between CTC and the Broadcasters with respect to a
particular TV Channel being modified, in each case, after the date of this
Supplementary Agreement;

·  a breach of the covenant as to execution by the Broadcasters/Agency/Agency
Companies of the Broadcaster Contracts in the agreed form;

·  a substantial change in the market situation resulting from force majeure
conditions or systemic risk (as defined above), or

·  If during any calendar year during the term of the Client Agreement the
officially published US Dollar exchange rate fluctuates by more than ± 15%
(hereinafter referred to as “allowed exchange rate corridor” or “corridor”)
against the exchange rate as of January 1 of the respective year  (hereinafter
referred to as the “reference exchange rate”),  i.e. if in any day during the
term of the Client Agreement  (hereinafter referred to as the “exchange rate
deviation date”) the US Dollar exchange rate deviates by more than 15% against
the reference rate and

if during 30 (Thirty) calendar days following the exchange rate deviation date
the average weighted US Dollar exchange rate remains outside the said corridor,

the Parties shall regard such exchange rate fluctuation as a change of
circumstances, contemplated by the respective agreement.

Note:  For the purpose of this section:

“US Dollar exchange rate” shall mean the official exchange rate of US Dollar to
Russian Ruble, published by the Central Bank of the Russian Federation on a
particular date.

“Average weighted exchange rate” shall mean average weighted exchange rate of US
Dollar to Russian Ruble calculated according to the following formula:

AW =  S Rd · d


TDP

where:

AW – average rate;

Rd – exchange rate of US Dollar to Russian Ruble, published by the Central Bank
of the Russian Federation on a respective date;

d –  number of days during which the above US Dollar exchange rate remains
effective,

Tdp – total number of days in the respective period for which the average
weighted rate is calculated.

Upon confirmation of the existence of the above condition any party may initiate
amendments to the existing agreement through execution of a respective addendum.

10


--------------------------------------------------------------------------------


The Parties further agree that the levels of Consolidated Target Sales and
Individual Target Sales, as established in this Supplementary Agreement, shall
also be subject to review if the Agency/Agency Companies are unable to enter
into agreements with the Broadcasters and to commence the media selling services
with respect to the Regional Advertising, in each case, for the reasons beyond
the control of the Agency/Agency Companies.

The Parties further agree that in the event the audience share of the
Broadcaster’s broadcasts deviates significantly from that agreed in the
Broadcaster Contracts any of the Parties may initiate renegotiation of the
Broadcaster’s target sales; it is further understood by the Parties that the
values set forth in paragraph 2 of section 11 of this Supplementary Agreement
shall constitute significant deviation.

13.  Specific terms and conditions, on which the Regional Advertising is to be
broadcast by the Broadcasters’ TV Channels shall be set forth in the Broadcaster
Contracts. CTC warrants to the Company and the Agency that the Broadcasters
shall execute, and the Company and the Agency warrant to CTC that the
Agency/Agency Companies shall execute, the Broadcaster Contracts substantially
in the form attached hereto as Appendix 1.

The Parties agree that the Broadcaster Contracts shall incorporate the following
principal termination provisions:  such contracts may be terminated before the
expiry of its term by a notice given by either party thereto at least 180 (One
Hundred Eighty) days prior to the termination.   Such notice shall be deemed
properly served if delivered by a registered mail with acknowledgement of
receipt.

The terminating party shall then be required to pay to the other party a
termination fee equal to:

·  if the termination is initiated by a Broadcaster – 15% (Fifteen percent) of
the amount of the Broadcaster’s Regional Advertising Sales for six full months
preceding the termination date;

·  if the termination is initiated by the Agency/Agency Company - the amount of
the Broadcaster’s Regional Advertising Sales for six full months preceding the
termination date net of the fees paid to the Agency during that period of time.

The Parties agree that if in any year between 2008 and 2010 the Consolidated
Target Sales are not achieved at a substantial margin (10% (Ten percent) or
more), the Agreement, this Supplementary Agreement and the Broadcaster Contracts
shall not be terminated without the Parties first holding consultations. No
later than March 10 of the year that follows the reporting year the Parties
shall hold discussions in order to determine whether it will be possible and on
what terms it will possible to continue their cooperation. If as a result of
such discussions the Parties fail to

11


--------------------------------------------------------------------------------


reach an agreement by the date set forth above CTC /Broadcasters shall be
entitled to terminate the Agreement / contracts for the reason of the said
failure of the Agency/Agency Companies to achieve the objective (in this case
the provision that requires the payment by the Broadcasters to the Agency/Agency
Companies of the termination fee shall not apply)

14. This Supplementary Agreement shall come into effect upon signing, shall
apply to the relations between the Parties that have existed since April 1, 2007
and shall be valid until the Parties have performed their obligations. As of
April 1, 2007, the Agreement shall be valid to the extent it is not inconsistent
with this Supplementary Agreement.  If any provision of the Agreement conflicts
with the provisions of this Supplementary Agreement, this Supplementary
Agreement shall prevail.

15.          The Parties agreed not to disclose or otherwise make known to third
parties any terms and conditions of this Agreement or any other confidential
information, which either of the Parties may have made known to the other Party
in connection with the performance of this Agreement (except for any disclosures
made to their agents, consultants and legal counsel) without a prior written
consent to such disclosure of the other Party, save to the extent  expressly
required under applicable law, regulations and rules, as approved by the
governmental authorities (including, without limitation, the securities
regulators outside the jurisdiction of the Parties) or ordinary disclosure to
auditors, shareholders or legal counsel of the Parties.

16.          This Supplementary Agreement is executed in three counterparts with
one for each Party.

SIGNATURES OF THE PARTIES

 

 

 

 

 

On behalf of CTC

 

On behalf of the Company

 

 

 

 

 

(A.E. Rodnyansky) seal here

 

(S.A. Vasiliev) seal here

 

 

 

 

 

 

 

 

 

 

(V.S.Khanumyan)

 

 

 

 

 

 

 

On behalf of the Agency

 

 

 

 

 

 

(T.A. Vavilova) seal here

 

 

12


--------------------------------------------------------------------------------


Appendix 1

To Supplementary Agreement of July 11, 2007
to Agreement No VT-23/0106 dated January 30, 2006,
made between
CTC Media, Inc.

CJSC “Video International Group of Companies”
and CJSC “Video International “Trend””

AGREEMENT No                       

Moscow              200    

                                 (hereinafter referred to as the “Principal”)
(principal state registration number [OGRN]                    ) in the person
of                                                                             ,
acting on the basis of
                                                                                   ,
on the one hand, and                                               (hereinafter
referred to as the “Agent”) in the person of                             ,
acting on the basis of                             , on the other hand,
hereinafter jointly referred to as the “Parties”, have concluded this Agreement
as follows:

1.             DEFINITIONS

For the purpose of this Agreement, the definitions and expressions below have
the following meanings:

“Network Program Block” means a combined audiovisual work (the result of
intellectual activity) created by CJSC “Set Televizionnykh Stantsiy”/CJSC “New
Channel” (hereinafter referred to as “CTC/New Channel”) for using by the
Principal as transmission through on-air broadcasting (Article 40 of the RF Law
“On Copyright and Neighboring Rights”) and transmission of cable broadcasting
(Article 41 of the RF Law “On Copyright and Neighboring Rights”) pursuant to the
agreement concluded between the Principal and CTC/New Channel (hereinafter
referred to as the “Network Agreement”).

“Regional Broadcast Window” means a time interval scheduled within the Network
Program Block that allows for substitution of audiovisual works in the Network
Program Block for any other programming at the discretion of the Principal
pursuant to the Network Agreement.

“Advertising” means the information disseminated by any method, in any form and
using any media, addressed to unlimited audience and aimed at attracting
attention to the advertised item, to build or maintain interest in it and
promoting it in the market.

“Commercial” means an audiovisual work containing advertising with the length of
up to 120 (One Hundred and Twenty) seconds.

“Logo” means a unique image presentation of the advertiser’s name used as a
symbol of the goods and frequently being its trade mark.  The said image in the
static or dynamic form is placed in any corner of the frame.

“Running line” means an advertising message broadcasted inside TV programs,
between TV programs, in the Principal’s announcements and prompts by imposing to
the television image of static and/or dynamic text image in the bottom part of
the television screen.

“Sponsorship Advertising” means the advertising disseminated under condition
that a certain person is to be mentioned as a sponsor.

“Social Advertising” means the information disseminated by any method, in any
form and using any media, addressed to unlimited audience and aimed at
accomplishing charity or other objectives of value to public as well as at
promoting the government’s interests.

13


--------------------------------------------------------------------------------


The social advertising may not make references to any specific makes (models,
articles) of products, trademarks, service marks or other means of their
identification, any individuals and corporate entities except for mentioning
governmental authorities, other instruments of the government, local or
municipal authorities, municipal bodies that are not part of local
administration and sponsors.

“Cross-promotion” means advertising information on any third parties
(hereinafter referred to as called “Counterparties”), if the Counterparty(-s)
place(-s) in turn the advertising information on the Principal pursuant to
provisions of the agreements concluded by the Principal with a
Counterparty(-s).  Counterparties for the purposes of this paragraph of the
Agreement can be only mass media outlet (mass media office, publishers), and the
advertising information presented by them for placement can only be about the
Counterparty or respective mass-media outlet (mass-media group of the respective
Counterparty), or other persons affiliated with the Principal (CTC-MEDIA).  Any
other categories of Counterparties should be preliminarily coordinated with the
Agent.

“Principal’s own promotion” means announcements of television programs of
CTC/New Channel and the Principal broadcast within the Network program blocks
and Regional Broadcast Windows as well as announcement of events organized and
conducted by CTC/New Channel or Principal independently without participation of
any third party.  The said definition shall not extend to advertising of other
Principals in the Network Program Blocks, advertising of legally independent
entities established with participation of the Principal, as well as projects
conducted with participation of any third party.

“Unauthorized advertising” means advertising inserted by the Principal into the
Network program blocks or Regional Broadcast Windows without receipt of
preliminary written consent of the Agent.  The said definition shall also apply
to advertising placed inside the Principal’s own promotion.

The term “unauthorized advertising” shall not include:

a)             Breaker bumpers of CTC/New Channel and/or Principal opening and
closing advertising blocks that do not contain the advertising of any third
parties;

b)            Principal’s own promotion;

c)             information on any third parties stipulated by sections2.4. of
this Agreement.


“CLIENTS” MEANS ADVERTISERS OR ANY OTHER THIRD PARTIES REPRESENTING THE
ADVERTISERS PURSUANT TO RESPECTIVE AGREEMENTS.


“BROKERS” MEANS AGENTS, SUB-AGENTS, COMMISSION AGENTS, COMMISSION SUB-AGENTS,
ATTORNEYS FOR THE AGENT OR FOR THE AGENTS, SUB-AGENTS, COMMISSION AGENTS,
COMMISSION SUB-AGENTS, ATTORNEYS OF THE AGENT.


“NETWORK ADVERTISING” MEANS ADVERTISING MANDATORY FOR BROADCASTING WITHIN THE
NETWORK PROGRAM BLOCKS ACCORDING TO THE NETWORK AFFILIATION AGREEMENT AND NOT
SUBJECT TO EXCLUSION FROM THE PRINCIPAL’S BROADCASTS OR REPLACEMENT WITH ANY
OTHER AUDIOVISUAL PRODUCTS.


“REGIONAL ADVERTISING” MEANS ADVERTISING PLACED BY THE PRINCIPAL IN THE NETWORK
PROGRAM BLOCKS AND REGIONAL BROADCAST WINDOWS WITHIN SPECIALLY DEFINED TIME
INTERVALS AND SUBJECT TO BROADCASTING SOLELY WITHIN THE TERRITORY.


“TERRITORY” MEANS -                              , WHEREIN THE PRINCIPAL SHALL
CARRY OUT THE BROADCASTING OF THE NETWORK PROGRAM BLOCKS AND REGIONAL BROADCAST
WINDOWS ACCORDING TO THE LICENSE      #          ISSUED ON                 BY
                                    , THE COPY OF WHICH IS ATTACHED AS APPENDIX
6 TO THIS AGREEMENT, AND THE NETWORK AFFILIATION AGREEMENT.

“Advertising Service” means broadcast by the Principal within the Network
Program Blocks and Regional Broadcast Windows (“CTC-          ”/          
broadcasting Domashny

14


--------------------------------------------------------------------------------


programming) of the regional advertising contracted by the Agent in its own
name, but on the account of the Principal, in the form of Commercials or any
other form determined by additional agreement hereto, including the Social
advertising placed on commercial basis.

“Reporting Period” means one calendar month.

“The prime time” means continuous time intervals that have the largest
viewership - (18:00 till 24:00 hours local time).

“Principal’s Actual Gross Advertising Revenue for the Reporting period” (Actual
Gross Advertising Revenue) means:

·              Sales revenues from regional advertising contracted by the Agent
to be placed in the Network program blocks and Regional Broadcast Windows;

·              Sales revenues from advertising contracted by the Principal from
the Clients for placement  in the Network program blocks and Regional Broadcast
Windows prior to date of this Agreement, where advertising services under which
shall be provided from            01, 2007 (other than contracted by the Agent
or on its behalf by third parties), as well as contracted by the Principal (or
any authorized persons) from the Clients after the date of this Agreement with a
written consent of the Agent (excluding Cross-promotion and Social advertising
placements at the Principal’s expense).

·              Non-sale income (penalties, fines and other non-sale income) due
to the Principal and actually collected by the Agent or directly by the
Principal under agreements with Clients concluded by the Agent pursuant to this
Agreement;

·              Termination fee due to the Principal actually received by the
Agent or directly by the Principal in respect of transactions with the Clients
entered into by the Agent under this Agreement.

“Individual Minimum Sales” means the minimum sales by the Agency/Agency
Companies of the Principal’s Regional Advertising.

“Individual Target Sales” means the target sales by the Agency/Agency Companies
of the Principal’s Regional Advertising.

2.             SCOPE OF THE AGREEMENT

2.1.           In accordance with this Agreement the Agent agrees to take in its
own name for a fee certain legal and other actions on behalf and on the account
of the Principal to sell the Principal’s advertising in the Network program
blocks and Regional Broadcast Windows commencing from April 1, 2007 and through
( ) on December 31, 2010.

2.2.           The Principal shall pay to the Agent a fee for taking legal and
other actions, set forth in section 2.1. hereof in such amounts and according to
such procedure as provided hereunder.

2.3.           Within the term of this Agreement the Agent shall be entitled to
sell on exclusive basis the Regional advertising in the Network program blocks
and Regional Broadcast Windows broadcast by the Principal, whereas the Principal
as consideration agrees not to enter into similar agency agreements, commission
agreements or engagements with any third parties for sale of the Regional
Advertising and not to attempt to sell advertising directly to the Clients
without a written consent of the Agent. The provision of this section shall not
apply to the Principal’s own promotion and to the extent provided in section 2.5
of this Agreement.

15


--------------------------------------------------------------------------------


2.4.           The Principal shall assume obligations on broadcasting the
Regional advertising delivered by the Agent on the basis of agreements concluded
(pursuant to the conditions of this Agreement) within the Territory with the
Clients.

When CTC Channel programming is broadcast by the Principal:

·                  the Agent shall be allocated the following regional
advertising time for the placement of the regional advertising of the Clients in
the Network program blocks and Regional Broadcast Windows: during the period of
April 1, 2007 to December 31, 2007  7 a.m. to 1 a.m. on the following day -
3,75% (Three and Seventy Five Hundredth) of the length of the respective Network
Programming Block (in accordance with the provisions of the “network
affiliation” agreement) in each broadcasting day (excluding the length of the
Regional Broadcast Window). The advertising time offered may not exceed 5% (Five
percent) of the length of the Network Programming Block during any given hour
and 3,75 % (Three and Seventy Five Hundredth) of the length of the Network
Programming Block during any given day plus all advertising time permitted under
the applicable law for the Regional Broadcast Windows (in accordance with the
each of the Principal’s programming schedule) except as provided by this
Agreement.

The Principal shall allocate at its discretion time spots for Commercials to the
Agent in the Network Programming Blocks broadcast between 1 a.m. and 7 a.m.

The advertising time to be made available in the regional broadcasts of the
Principals’ TV Channels in the period commencing on January 1, 2008 and ending
on December 31, 2010 shall be agreed upon between the Parties separately and
shall be set forth in a Supplementary Agreement to be made between the Parties
no later than September 1, 2007.

When Domashny Channel programming is broadcast by the Principal:

·                  the Agent shall be allocated the following regional
advertising time for the placement of the regional advertising of the Clients in
the Network program blocks and Regional Broadcast Windows: during the period of
April 1, 2007 to December 31, 2007  7 a.m. to 1 a.m. on the following day - 4,5%
(Four and Five Tenths of Percent) of the length of the Network Programming Block
(“Domashny”) (in accordance with the provisions of the “network affiliation”
agreement, made with a particular Principal for broadcasting Domashny TV Channel
programming) in each broadcasting day (excluding the length of the Regional
Broadcast Window).  The advertising time offered may not exceed 6% (Six percent)
of the length of the Network Programming Block during any given hour and 4,5 %
(Four and Five Tenths of Percent) of the length of the Network Programming Block
during any given day plus all advertising time permitted under the applicable
law for the Regional Broadcast Windows (in accordance with the each of the
Principal’s programming schedule) except as provided by this Agreement.

The Principal shall allocate at its discretion time spots for Commercials to the
Agent in the Network Programming Blocks broadcast between 1 a.m. and 7 a.m.

The advertising time to be made available in the regional broadcasts of the
Principals’ TV Channels in the period on January 1, 2008 and ending on December
31, 2010 shall be agreed upon between the Parties at a later date and

16


--------------------------------------------------------------------------------


shall be set forth in a Supplementary Agreement to be made between the Parties
no later than September 1, 2007.

The Parties acknowledge and agree that the total advertising volume broadcast in
the Network program blocks and Regional Broadcast Windows of the Principal
within the Territory may not exceed the limits established under Russian
advertising law and that its calculation shall also include the Network
advertising placed with the Principal that is not excludable from the Network
program blocks.  In the event that the Network and Regional advertising, if
broadcast in full in the Network program blocks and Regional Broadcast Windows
of the Principal, would result in non-compliance with the advertising law
requirements with regard to the advertising time limitations, the Network
advertising time shall not be reduced and it is the time allocated to regional
advertising that should be reduced.  Such adjustment should be distributed as
evenly as possible over the broadcasting day (prime-time / non-prime-time) and
to the extent possible shall be agreed with the Agent.

2.5. The Parties have agreed that the Principal shall have the right to accept
for placement independently (in the Network program blocks and Regional
Broadcast Windows) Cross-promotion as well as the Social advertising at the
expense of the Principal.

Total amount of the advertising time allocated for placement of such materials
(Cross-promotion and the Social advertising placed at the expense of the
Principal), in any case cannot be more than 7 % of the time specified in section
2.4.  The advertising time offered for placement of the advertising delivered by
the Agent (otherwise conditions of placement of Cross-promotion and Social
advertising should be subject to prior approval of the Agent) cannot be such as
to affect the commercial sales of the Agent and should be distributed as evenly
as possible across the broadcast day (prime time /beyond prime time).

In the event the Principal does not use its right provided by this paragraph
regarding the placement of Cross-promotion and Social advertising, the Principal
shall notify the Agent thereon not later than 14 (Fourteen) days prior to the
date of the planned broadcast.

2.6           This Agreement shall not apply to advertising in the form of
Sponsorship advertising, pre-election campaign advertising and the Social
advertising accepted at the expense of the Principal.  The Parties have also
agreed that inclusion to the scope of the Agreement of any other forms of
advertising besides a Commercial (including, but not being limited, the
Sponsorship advertising, Logo, “Running line”, etc.), shall require signing by
the Parties of a special additional agreement to this Agreement.

2.7           The performance by the Agent of the provision of sections 4.3,
4.6, 4.7, 5.2, 8.3 of this Agreement shall be secured by the surety of CJSC
“Video International” Group of Companies” with a subsidiary responsibility of
the surety.  The surety deed shall be concluded with the above surety.

3. OBLIGATIONS OF THE PARTIES

3.1. Obligations and rights in connection with contracting and approving
contractual terms:

3.1.1. The Principal shall grant to the Agent a power to take legal and other
actions in connection with selling the advertising, and the Agent shall contract
the sale of such services to the Clients being first and foremost guided by the
best interests of the Principal, terms and conditions of this Agreement, the
instructions of the Principal as to the terms and conditions  relating to the
pricing of advertising in agreements with the Clients, which shall be contained
in Appendix 2 as well as any other appendices and supplements hereto.

17


--------------------------------------------------------------------------------


3.1.2. The Agent shall seek to secure the best possible conditions for the
Principal in the agreements with the Clients.

3.1.3. The Agent shall have an obligation to include into the agreements with
the Clients the following provisions:

“                       1. The Client shall be fully responsible for the content
and design of the advertisements placed under this Advertising Agreement, for
any violations of copyrights and neighboring rights in respect of the works and
objects of neighboring rights being part of the advertisement.  Any financial
claims, including from the authors and owners of the neighboring rights in
respect of the advertisement, shall be settled by the Client itself and at its
cost.

In case of losses of the Principal caused by infringement by the Client of the
rights of any third party with respect to works and performances included into
the Advertising, as well as requirements of the legislation concerning the
content and design of the Advertising, the Client shall compensate to the
Principal all of the losses incurred as a consequence of such infringement.

2. The Agent (Principal) shall have the right not to place advertising on the
days declared by the order of the Principal as advertising-free as well as the
right to reject and not to accept the Advertising for broadcasting in case of
its inconsistency with ethical, political and theme principles of the Principal,
as well as with the current legislation of the Russian Federation.

3. Upon conclusion by the Agent of agreements with Clients, the latter shall
guarantee that the promotional materials presented and placed according to this
Agreement do not represent propaganda in the meaning of the Federal law 67-FZ
“On the basic guarantees of suffrage and the rights to participation in
referendum of citizens of the Russian Federation” dated June 12, 2002.

In the event that the advertised individual or electoral associations (a
political party, a subdivision of a political party, a public organization, a
public movement) becomes participant in the electoral process (i.e. during the
election campaign in the territory of the Russian Federation, the individual is
given the status of a candidate, election agent, authorized

18


--------------------------------------------------------------------------------


representative on financial affairs of the candidate or an electoral
association/block, and an electoral association notifies the respective
electoral commission on nomination of candidates/lists of candidates or becoming
a part of the electoral block) as well as in case if a founder, proprietor,
owner and (or) a member of the management body of the advertised legal entity
are the persons who have become by participants of the electoral process
(candidates, members or the authorized representatives of the initiative group
on carrying out a referendum, other group of participants of a referendum), in
case when surnames or images of these persons are used in the promotional
material, the Client shall be obliged to inform the Agent immediately on the
such circumstances attaching the necessary documents, thereafter the concluded
agreement regarding placement of the respective promotional materials shall be
subject to termination, and promotional materials shall be removed from the
broadcasts within 2 (two) business days from the date of the notice.

If the advertisement delivered by the Client to the Agent for placement contains
any images of or references to individuals or electoral associations which can
become participants in the electoral process in the respective elections (or the
Agent has certain reasons to believe that these persons would become
participants in the electoral process) or any other information that can be
qualified as a violation of the election law of the Russian Federation, the
Client shall be obliged within 1 (One) business day from the date of official
publication of the decision announcing the respective elections in the territory
within the which the advertising under this Agreement is broadcast to deliver to
the Agent a written confirmation that the individual or electoral association in
some way referred to or shown in the promotional materials, will not take part
in the respective elections.

In the event that such written confirmation is not delivered, the provision of
the advertising services under the existing agreement shall cease, and the
agreement shall be subject to termination, and promotional materials shall not
be eligible for broadcasting by the Principal.

19


--------------------------------------------------------------------------------


Upon termination of the respective transaction on the above basis the Client
shall be obliged to pay to the Agent the cost of services of placing the
advertising completed as of the termination date.

4. The Client shall have an obligation to deliver to the Agent properly
certified copies of licenses, if the advertised activity is subject to
licensing, and certificates of conformity or other evidence of conformity, if
the advertised goods (services) are subject to obligatory certification, or
other obligatory procedure for proving conformance to the applicable technical
regulations, or certificates of state registration, if the advertised goods are
subject to state registration.

The Client shall deliver within two days upon the Agent’s request documentary
evidence that the statements contained in advertising are correct.

5. Agreements with the Clients should contain a condition allowing for
unilateral termination of the agreements by the Agent with a notice to the
Clients for no earlier than 30 (Thirty) days prior to proposed termination date.

6. If the funds from the Client come not as a lump sum, but two and more
payments the Agent takes into account funds coming from them, first of all, as
repayment of debts of the Client on payment for the rendered services (if
available); after full repayment of available debts the coming funds shall be
taken into account as payment for the services rendered in the reported month;
further, after full payment of the services rendered in reported month, the
received funds shall be considered as an advance payment for the services to be
provided in the following month.

7. At the end of each calendar month period at least 80 % (Eighty percent) of
the price of the Regional Advertising services rendered in that month, should
have been paid by the Clients in a timely manner.  The remaining 20% (Twenty
percent) of the price of the rendered Regional; Advertising services should be
paid: by the Clients located within the Territory - no later than within 30
(Thirty) days after the end of the respective reporting period; by the Clients
located

20


--------------------------------------------------------------------------------


outside the end of the Territory - no later than within 60 (Sixty) calendar days
after the end of the month in which the services were provided. If after 60
(Sixty) calendar days after the end of the respective calendar month period the
rendered services will not be completely paid for by Clients (further such
receivables are referred to as the “Doubtful Debt”), the Advertising presented
by the respective Client shall be removed from the broadcast and shall not be
accepted for placement until such Client’s Doubtful Debt is paid in full.

8. The liability of the Agent (and, as a consequence, of the Principal) for
non-compliance with the placement and/or dissemination of advertising may not
exceed two-times placement of the respective advertisement during the same time
(during an equivalent television program) or double the price of the
advertisement not run or placed with deviations.

3.1.4. The Agent shall carry all rights and obligations under agreements with
the Clients made pursuant to this Agent engagement, even if the Principal was
named in the Agreement and entered into direct arrangements with the Clients.

3.1.5. The Agent may engage third parties for the performance of this Agreement,
always remaining responsible to the Principal for the actions of such third
parties, and the cost of such third party services shall be paid by the Agent
from the Agent fees due to it under this Agreement (only Agent subsidiary or
affiliate may be appointed as a sub-agent, otherwise a proposed sub-agent should
be as a mandatory requirement approved by the principal in advance).

3.1.6. The Principal shall be authorized to contract the placement of the
Regional Advertising in its Network Program Blocks and Regional Broadcast
Windows directly from the Clients or grant to third parties the right to enter
into such transactions solely subject to prior written consent of the Agent.

Such prior consent requirement shall not apply to the placement by the Principal
of Own Promotion, Social advertising placed at the Principal’s expense and
Cross-Promotion (except as expressly provided herein).

21


--------------------------------------------------------------------------------


3.1.7. The Parties agree that the Agent shall have the right in the way of
performance of this Agent engagement of the Principal to sell the Regional
advertising both by making separate agreements (contracts) with the Clients for
the placement of the Regional advertising with the Principal in the Network
Program Blocks and Regional Broadcast Windows within the Territory, and by
contracting the placement of the Client’s advertising with other TV channels,
which broadcast licenses are held by other persons (so-called “package sales”),
and the Principal shall not object to such method of/approach to selling of its
services.  The Agent shall inform the Principal on any advertising sold in
“package sales” by including such information in the Agent’s report.

The package transactions (agreements) shall be entered into on the basis of the
Agent acting upon engagement by and to the benefit of the Principal on the best
conditions available based on the existing circumstances (advertising market
situation; broadcast advertising market demand and supply; volume and other
legal restrictions on TV advertising; technical capabilities of the Principal
and other Principals in respective territories, changes in such technical
capabilities; quantity of market players (market sectors) and their media
activity; advertisers’ requirements; specific advertiser’s media planning
issues, the placement/advertising budget period, seasonal considerations;
advertiser’s advertising budget including the one earmarked for advertising on
all TV channels in the city and on the Principal’s channel; the advertiser
competitors’ behavior in terms of advertising policies (budgets, placement
periods, advertising and mass media preferences) and other factors).

3.1.8      The Agent shall deliver to the Principal reports on the performance
of the Principal’s engagement pursuant to the procedure set forth in section
4.15. hereof.

3.2. Obligations of the Principal to inform on program line-up and broadcast
advertising time available on the TV Channel

The Principal shall:

3.2.1        Deliver to the Agent in a timely manner the information necessary
for contracting with the Clients.  Within three days from the moment of signing
this Agreement the Principal shall provide to the Agent a planned line-up (the
schedule of programs of the Network program

22


--------------------------------------------------------------------------------


blocks and Regional broadcast windows) of the Principal for the second quarter
of 2007, and further present to the Agent a planned line-up as soon as it
becomes available.

The planned line-up presented by the Principal to the Agent shall contain the
schedule of time intervals allocated for the Regional advertising to be sold by
Agent, both within programming of the Network program blocks, and in the
Regional Broadcast Windows, as well as time intervals allocated for the
Principal’s Own Promotion, Social Advertising placed at the expense of the
Principal and the Cross-promotion.

Advertising in the form of superimposition (Logotype, “Running line”, etc.) can
be placed only in those television programs in which Advertising can be placed
under the law of the Russian Federation and in respect of which the Parties have
entered into a supplementary agreement to this Agreement that such form of
Advertising can be placed.

The planned line-up shall be provided in hard copy and electronically signed by
the authorized person of the Principal and certified with the original stamp of
the Principal.

The current Line-up (programming of the Network program blocks and Regional
Broadcast Windows) for each calendar week shall be provided by the Principal to
the Agent not later than 7 (Seven) calendar days prior to the beginning of
respective calendar week.

3.2.2. Have the right to make changes to the current Line-up subject to prompt
notification of the Agent about such changes not less than 2 (Two) working days
before changes are introduced (if the changes are introduced during or
immediately after the public holidays (non-working days) - not less than 3
(Three) working days before the first day of the holliday period).

The Agent may not be given a prior notice solely in cases when such changes are
made in an urgent manner in connection with the events of national significance,
as defined by the editorial policy of the Principal, in those cases when the
notifying the Agent on such changes was not possible due to objective reasons
and subject to informing the Agent on this in writing (on the same day as the
changes are made).

In the event that the advertising was not broadcast due to such changes made on
short notice, the Principal shall instead broadcast such advertising in the
Network program blocks and Regional broadcast windows during similar time and in
similar (equivalent) programs within the nearest days or, as agreed, during
other time and in other programs (to the extent the Client refuses from
broadcast of the advertising during other time and in the other programs, the
Principal shall be obliged to return the price of the advertising services, if
such advertising has been already been paid for).

3.3 Obligations and rights of the Parties with respect to acceptance, insertion
or broadcast of advertisements

3.3.1.                                          The Agent shall accept from the
Clients the video recordings of the Regional advertising.

The Agent shall accept from the Clients, check for correctness and keep the
certificates presented by the Clients regarding the use of works of the Russian
and foreign authors in the Advertising. Deliver to the Principal the information
received from the Clients on the use of works of the Russian and foreign authors
in the Advertising (in the Principal-approved form) no later than 4 (Four)
calendar days to the broadcast date or such other period as may be agreed
between the Parties hereto;

It shall accept from the Clients and upon request of the Principal deliver to
the latter within 2 (Two) business days copies of the respective, certificate of
state registration, other certificates and/or respective licenses.

23


--------------------------------------------------------------------------------


In the event the advertising materials are delivered by the Agent to the
Principal without the said documents, the Principal may elect not to broadcast
them in the Network Program Blocks and/or Regional Broadcast Windows.

3.3.2                                                The Agent shall deliver to
the Principal the Advertisements received from the Clients for placement in the
Network program blocks and Regional Broadcast Windows not later than 24 (Twenty
Four) hours prior to the broadcasting time or within such other period of time
as may be agreed by the Parties by telephone or fax) by executing a statement of
transfer of the video recordings.  The Advertising shall be delivered to the
Principal with synchronized voiceover and time code on Betacam tapes
(hereinafter referred to as the “Tapes”) in PAL or other format or video
recoding media as may be agreed between the Parties.

3.3.3                                                The Agent shall have
discretion to reject without any consultations with the Principal any
advertising of the Clients that is non-compliant with Russian law and technical,
ethical, political and thematic policies and requirements of the Principal. If
there are doubts as to the placement of advertisements in dispute (those
advertisements that the Client insists on being  compliant with the Advertising
Law) the Agent may deliver a written request to the Principal for the latter to
decide (the advertisements in dispute may be delivered to the Principal on the
tape (including VHS tapes)  or as an electronic file), which should promptly
review the request and respond in writing with reasonable explanations within
two business days from the receipt of the written request from the Agent (form
of notices – refer to Section 9 hereof).

3.3.4                                                The Principal may not
accept the Advertising for broadcasting to the extent that it is not compliant
with the Principal’s technical specifications to same kind of material, is not
consistent with the Principal’s ethical, political and thematic policies or the
content and/or design of the advertising is not in compliance with the Russian
Law as well as on the days that are declared by the Principal’s executive order
as free of advertising.

The Principal shall promptly inform the Agent on the rejection of the
Advertisements based on the above reasons and shall propose to either replace
the rejected Advertisements or make it compliant with the requirements of the
Principal and/or Russian law.

In the event that the advertising was not broadcast by the Principal on such
advertising-free days as declared by the order issued by the management of the
TV Channel, the Principal shall instead broadcast such advertising during the
same time interval and in the similar programs in the Network program blocks and
Regional broadcast windows within the nearest days or, as may be agreed, during
other time and in other programs (to the extent the Client refuses from placing
the advertising during other time and in the other programs, the Principal shall
be obliged to return the price of the advertising services, if such advertising
has already been paid for). Such failures to broadcast by the Principal shall
not be deemed to constitute the non-performance by the Principal of its
obligations.

3.4. Obligations and rights of the Parties with respect to tracking the
advertising broadcasting and performance of the obligations

3.4.1        The Parties shall put in place necessary procedures to track the
placement to ensure that the advertisements were broadcast in full and
correctly.

24


--------------------------------------------------------------------------------


The Principal shall complete on a daily basis the full time video-recording of
the Principal’s broadcasts (Network program blocks and Regional broadcast
windows), shall keep the video recordings for 1 (One) year from the date of
their broadcasting and provide them upon the Agent’s request within 3 days from
the receipt of such request.  The video recording should start 3 (Three) minutes
prior to the beginning of the advertising block and end 3 (Three) minutes after
the end of the advertising block.

The Principal shall in a timely manner (within ten days from receipt of the
request) deliver to the Agent ad run reports in the form used by the Principal
confirming the placement of the Regional advertising in the Network program
blocks and Regional Broadcast Windows.

3.4.2                        If any unforeseen circumstances arise that prevent
performance under any advertising services agreement, the Agent shall
immediately notify the Principal of the same.

If the Client fails to perform under the transaction the Agent shall transfer to
the Principal all claims in respect of such transaction in compliance with the
rules applicable to assignment of claims.

3.4.3                        The Principal shall inform the Agent on all
disruptions which have occurred in placement the Regional Advertising.  The
notice should be given to the Agent not later than in 24 (Twenty Four) hours
from the moment when the respective Advertising was scheduled to be broadcast by
the Principal in accordance with the approved placement schedule or, if the
disruption in the placement of the Regional Advertising occurred on a day-off,
on the first business day after such disruption.

3.4.4                        If the Principal failed to perform its advertising
broadcasting obligations properly (i.e. the Principal failed to broadcast the
advertising in the Network Program Blocks or Regional Broadcast Windows or
changed the broadcast time and/or sequence of the Regional Advertising or
broadcast the advertising with a poor quality – without voiceover, with
interferences, deviation in the timing, content or version of the commercial,
etc.), the Principal shall upon the Agent’s demand satisfy third party claims
against the Agent under the existing agreements.  In the event that as a result
of the non-performance by the principal of its obligations the Agent incurs
expenses arising out of the Client’s claims, the Principal shall upon the
Agent’s demand be required to reimburse to the latter all such documented
expenses (to the extent of limitation provided under paragraph 8 of section
3.1.3 of this Agreement).

The Parties agree that the liability provided under the first paragraph of this
section shall not apply, if the improper performance resulted from the
unexpected changes in the line-up due to the reasons set forth in the second
paragraph of section 3.2.2. of this Agreement.

4.                                      AGENCY FEE.  SETTELEMENT, INVOICING AND
REPORTING PROCEDURES

4.1. The Agent’s fee:

The Agent’s fee for legal and other actions for the period of April 1 to
December 31 of 2007 shall amount to 25.000,00 rubles (Twenty Five Thousand
Rubles), including VAT in the amount of 3 813.56 (Three Thousand Eight Hundred
Thirteen/56) per month.

25


--------------------------------------------------------------------------------


In the event that based on the results of the respective quarter of 2007 the
Agent achieves the sales of the Principal’s services such that the actual
revenue received by the Principal in the respective quarter of 2007 exceeds the
Individual Minimum Sales, set forth in Appendix 2 hereto, but is below the
Individual Target Sales set forth in Appendix 2, the  Agent shall be entitled to
additional agency fee in the amount equal to the difference between the actual
sales by the  Agent of the Principal’s Regional advertising and the amount of
the Individual Minimum Sales.

The so calculated amount of additional agency fee shall be inclusive of VAT (at
18%).

The Parties further agree that in the event that based on the results of the
respective quarter of 2007 the Agent achieves the sales of the Principal’s
services such that the actual revenue received by the Principal from the
Regional advertising sales in the respective quarter of 2007 exceeds the
Individual Minimum Sales, set forth in Appendix 2 hereto, the  Agent shall be
entitled to additional agency fee in the amount equal to 18% (Eighteen percent)
of the amount, by which the actual sales by the Agent of the Principal’s
Regional advertising exceed the amount of the Individual Target Sales for the
respective quarter.

The so calculated amount of additional agency fee shall be inclusive of VAT (at
18%).

The results for each quarter of 2007 should be calculated by the Parties no
later than 13th (Thirteenth) day of the month following the reporting quarter
and to be reflected in the Supplementary Agreement, which shall set forth the
amount and the terms of payment of the above additional fee to the Agent.  If
the Principal avoids signing such supplementary agreement on payment of
additional fee or fails to pay the additional fee within the agreed period of
time, the respective amount of additional fee shall be payable within 10 (Ten)
calendar days from the date of the Agent’s claim (demand) for payment.

For the period of January 1, 2008 to December 31, 2010 - 15% (Fifteen percent)
of the amount of actual gross revenues of the Broadcasters for the reporting
period, including VAT at the current rate then applicable under Russian law.

When calculating the Agent’s fee for the Agent’s selling services in respect of
transactions with non-resident Clients in US dollars, the amount of the fee for
each reporting period shall be calculated using the exchange rate, published by
the Russian Central Bank for the last day of the reporting period.

The Agent’s fee  entitlement shall arise as from the actual provision by the
Principal of the advertising services in the reporting period.

The payment of the Agent’s fee shall be made in accordance with the provisions
of sections 4.3 to 4.11 hereof.

Settlement Procedures:

4.2           The price of advertising in the agreements of the Agent with the
Client shall be fixed:

·  in agreements with Russian resident Clients and non-resident Clients paying
in Rubles – in Russian Rubles.

·  in agreements with non-resident Clients paying in currencies other than
Russian Rubles - in US Dollars.

4.3                                 Advertising services contracted by the
Clients shall be subject to value added tax in accordance with the applicable
law of the Russian Federation.

Subject to sections 4.7. and 4.8 of this Agreement the Agent shall be obliged to
transfer to the Principal the funds received under agreements within 5 (Five)
banking days.  The said period

26


--------------------------------------------------------------------------------


shall be counted from the receipt by the Agent of the attachment to the bank
statement evidencing the transfer of the funds to the current account of the
Agent.

To the extent the Client’s business was contracted with the participation of the
brokers, all funds received under the agreement with the Clients shall be
transferred to the Principal within 5 (Five) banking days from receipt of the
funds from the Client (to the broker’s current account) (subject to provisions
of sections 4.8. and 4.11 of this Agreement).

Upon contracting the sale of the Regional Advertising with the Client as a
package for the time on several TV channels (several Broadcasters) in accordance
with section 3.1.7. of this Agreement, the transfer by the Agent to the
Principal of funds in payment for the rendered services that were received from
the Clients shall be made not later than 10 (ten) days from the end of the
respective reporting period.

If the funds paid cannot be definitely identified as payments received in
connection with the performance by the Parties of the obligations under this
Agreement, the above time periods specified for transfers may be extended by 30
(Thirty) days.

If the funds from the Client arrive not as a lump sum, but in two and more
installments the Agent shall first apply the funds received towards repayment of
the Client’s indebtedness for the services provided (if any); after full
repayment of the existing indebtedness the received funds shall be applied
towards payment for the services provided in the current month; further and
after full payment for the services provided in the current month, the received
funds shall be considered as advance payment for the services to be provided in
the following month.  This procedure of application by the Agent of the receipts
from the Clients should be included in the conditions of the respective
agreements between the Agent and the Clients.

4.4. The Agent may (subject to notification of the Principal) to instruct the
Client to make the payment in Russian Rubles under the agreement of the Agent
with the Client directly to the Principal’s current account.

4.5           To the extent either the Client or the Principal unilaterally
refuses to perform the agreement in full or in part prior to or during the
performance of the services or the funds are to be returned to the Client’s
transit or current account due to other circumstances the Agent shall have the
right to transfer in Russian rubles to the Clients those funds that are to be
returned to the latter under the agreements concluded with them, including from
the funds received on the Agent’s accounts from other Clients for the benefit of
the Principal, but not yet remitted to the Principal’s current account. In the
event a full amount under the agreement or of the payment is to be returned, the
funds shall be returned to the Client in rubles and in the amount received. If
returned in part, the amount shall be determined pro rata to the respective
amount under the agreement or of the payment. The Agent shall have an obligation
to notify the Principal on such remittances within 3 days from the same being
effected.

In the event that funds held on the Agent’s current account for the benefit of
the Principal are not available or insufficient for making the return to the
Client the Principal shall within ten days from receipt by the Principal of the
letter from the Agent requesting the return make payment of the respective
amount in full to current account of the Agent (or of the respective Client
pursuant to the Agent’s payment instructions).

In cases when the earlier received hard currency funds should be returned to the
Client according to the agreement with the latter:

·  if such amount has been already transferred by the Agent to the Principal,
the Principal shall transfer to the Agent’s transit currency account within ten
days the amount to be returned to a non-resident Client in the respective
currency and the Agent shall then return the amount so received to the
respective Client. The said ten day period shall be counted from the receipt by
the Principal of the Agent’s letter demanding the return accompanied by the
respective documents relating to the non-resident Client;

27


--------------------------------------------------------------------------------


·  if such amount has not been transferred to the Principal and is still held in
the Agent’s transit currency account, the latter shall transfer to the Client
the respective amount to be returned in the respective currency.

4.6           The payments in US Dollars under agreements of the Agent with the
non-resident Clients shall be paid to the Agent’s transit currency account.

The Agent shall be required to transfer the amounts received under such
agreements to the Principal’s transit currency account within four banking days.
The said four day period shall be counted from the moment the Agent receives an
attachment to the bank statement evidencing the receipt of the funds in the
Agent’s account.

The Parties agree that if for certain reasons (absence of a transit account,
Russian legal requirements, etc.) the settlement in accordance with the above
procedures will not be possible, the Principal hereby authorize the Agent to
sell all of the hard currency funds received from the Clients for Russian
currency (Russian rubles).

The Agent shall be required to transfer the Russian rubles proceeds of the sale
of such hard currency funds to the Principal’s current account within five
banking days (subject to the provisions of section 4.8 hereof).

Upon effecting such transfer the Agent shall deliver to the principal a copy of
the payment instructions.

4.7           In the event that the Principal fails to transfer to the Agent’s
transit currency account the amount to be returned to the non-resident Client in
US Dollars, the Agent shall be entitled to withhold such amount out of the
amounts of the receipts from the Clients in Russian rubles, to purchase hard
currency (in US Dollars) in such amounts as will be sufficient for the return of
the funds to the non-resident Client and to transfer such amount to be returned
to the non-resident Client’s account.

4.8.          During the period of April 1, 2007 to December 31, 2007 the Agent
shall transfer to the principal the funds received under the agreements with the
Clients in full with the funds received from the Clients in April and May of
2007 to be transferred by May 31, 2007 and subsequently the funds shall be
transferred within five banking days.

The Principal shall transfer to the Agent’s current account the amount of the
latter’s agency fee for April and May of 2007 by June 10, 2007.

Subsequently during the period of June through December of 2007 the Principal
shall pay to the Agent’s current account after the end of each reporting period,
but no later than by 10th day of the month following the reporting period its
fee due for the reporting period in the amount of 25.000,00 rubles (Twenty Five
Thousand Rubles), including VAT (at the rate of 18%).

During the period of January 1, 2008 to December 31 of 2010 the Agent shall be
entitled to retain on its current account the following amounts:

·  15% of the difference between the funds received in Russian rubles to the
current accounts of the Agent/brokers and/or the Principal and the funds
returned by the Agent/brokers and/or the Principal the Clients under the terms
of the agreement with the latter;

·  15% of the difference between the Ruble equivalent of US Dollar funds
received to the transit currency accounts of the Agent/brokers for the benefit
of the Principal under agreement with non-resident Clients and the Ruble
equivalent of US Dollar funds returned by the Agent/brokers and/or the Principal
to the non-resident Clients under the terms of the agreement with the latter.
The Ruble equivalent of US Dollar funds shall be calculated at the exchange
rate, published by the Russian Central Bank as of the date the funds were
received in the transit account of the Agent/broker from a non-resident Client.

28


--------------------------------------------------------------------------------


All amounts so retained by the Agent in its current account other than the
amounts to be returned to the Clients under the terms of the agreement with them
as well as in any other situations agreed between the parties shall be deemed to
constitute an advance paid towards the Agent’s fee.

4.9.                           The settlements between the Parties shall be made
on a daily basis as long as payments are received from the Clients.  Upon
effecting such transfer the Agent shall deliver to the principal a copy of the
payment instructions. The date of payment as between the Parties hereunder shall
be the date, on which the funds are withdrawn from the payer’s account as
evidenced by a bank statement.

4.10.                     The Agent shall be entitled to withhold the amounts
toward payment of the Agent’s fee on a daily basis. In the event that the amount
retained on the Agent’s current account is in excess of the amount due to the
Agent as the agency fee for the reporting period, the surplus shall be counted
as an advance towards the Agent’s fee in future period settlements.

The balance of settlements with the Principal with respect to the agency fee
shall be set forth in the Statements provided under section 4.16.

4.11.                     To the extent the Principal is found to have amounts
outstanding to the Agent as reflected by the Statement, the Principal shall be
required to settle such outstanding amount by the 20th (Twentieth) day of the
month following the end of the reporting period and to deliver a copy of the
payment instructions as a proof of payment.

In the event no payment is received by the Agent in its account towards the
settlement of the Principal’s indebtedness the Agent shall be entitled to
withhold the amount due to it from the Principal out of the amounts of the new
payments received for the benefit of the Principal to be reflected in the
respective Statement.

4.12.                     As at the end of each reporting period at least 80%
(Eighty percent) of the amount due for services provided in the reporting period
should have been paid by the Clients. The remaining 20% (Twenty percent) due for
such services should be paid by the Clients no later than within 60 (Sixty)
calendar days from the end of the respective period. The said terms and
liability for non-compliance should be included into agreement of the Agent with
the Client as a mandatory provision.

In the event that upon expiry of such period the said services have not been
paid for in full by the Clients, the advertising ordered to be broadcast by such
Clients shall be removed from the broadcasts and shall not be accepted for
broadcasting until the respective Clients’ Doubtful Debt has not been paid in
full.

The Parties shall then promptly agree on the measures to be taken to enforce the
collection from the Client of the amount outstanding together with any penalties
applicable for delay in payment.

4.13. The Parties agree that the fee calculated according to conditions of this
Agreement and paid to the Agent shall also cover all possible charges of the
Agent relating to the performance of its engagement, including any fees payable
to brokers and such expenses of the Agent shall not be subject to any additional
reimbursement by the Principal.

4.14. Calculation of Target Sales:

4.14.1. Subject to satisfaction of the exclusivity condition as set forth in
this Agreement and availability of above agreed advertising time allocated by
the Principal, the Agent shall undertake to achieve the sales of the Principal’s
Regional advertising services such that the gross

29


--------------------------------------------------------------------------------


revenues received by the Principal for broadcasting the Regional advertising on
the TV Channel as calculated for April to December period of 2007 in accordance
with the method agreed by the Parties shall be at least equal to the ruble
equivalent of the amount set forth in Appendix 2 hereto calculated based on the
exchange rate of the Russian Central Bank as of the last date of each reporting
month.

The Parties have agreed annually commencing from 2007, but not later than
October 1 of the respective year to execute (sign) Appendices to this Agreement
setting forth the amount of the gross revenues of the Principal for the
following year.

The calculation of the amount of the actual gross revenues for a calendar year
in accordance with the method agreed by the Parties shall be finalized annually
not later than January 30 of the year following the current year.  The Parties
shall then set the target sales figures (as set forth in Appendix 2 to this
Agreement with respect to April to December of 2007 and to be subsequently
agreed by the Parties for the years 2008, 2009 and 2010) against the actual
gross revenues of the Principal.  Such calculation shall be used in connection
with the performance of the terms contained in sections 4.14.2. and 8.6. hereof.

4.14.2. In cases:

·  of a failure by the Principal to comply with obligations as to the
exclusivity of the media selling arrangements with the Agent, to allocate
certain advertising time as set forth herein;

·  of material changes in the market conditions occurring as a result of force
majeure events, an economic downturn or when the systemic risk (as defined in
section of the Agreement) has materialized,

·  of fluctuation of the dollar exchange rate as published by the Central Bank
of the Russian Federation in relation to the Russian ruble by more than ± 15%
(hereinafter referred to as “allowed exchange rate corridor” or “corridor”)
against the exchange rate as of January 1 of the respective year  (hereinafter
referred to as the “reference exchange rate”),  i.e. if in any day during the
term of the Agreement  (hereinafter referred to as the “exchange rate deviation
date”) the US Dollar exchange rate deviates by more than 15% against the
reference rate and

if during 30 (Thirty) calendar days following the exchange rate deviation date
the average weighted US Dollar exchange rate remains outside the said corridor,
the Parties shall regard such exchange rate fluctuation as a change of
circumstances, contemplated by the respective agreement.

Note:  For the purpose of this section:

“US Dollar exchange rate” shall mean the official exchange rate of US Dollar to
Russian Ruble, published by the Central Bank of the Russian Federation on a
particular date.

“Average weighted exchange rate” shall mean average weighted exchange rate of US
Dollar to Russian Ruble calculated according to the following formula:

AW = S Rd · d


TDP

where:

AW – average rate;

Rd – exchange rate of US Dollar to Russian Ruble, published by the Central Bank
of the Russian Federation on a respective date;

d –  number of days during which the above US Dollar exchange rate remains
effective,

Tdp – total number of days in the respective period for which the average
weighted rate is calculated.

The amounts of the Principal’s Target Sales Revenues, as established by Appendix
2, may be revised subject to mutual consent of the Parties by executing further
supplementary agreements.

The Parties further agreed that the amounts of the Principal’s Target Sales
Revenues, as established by Appendix 2 shall also be subject to review if the
Agent has failed to commence

30


--------------------------------------------------------------------------------


the media selling services with respect to the regional advertising of the
Principal for the reasons beyond the control of the Agent.

The Parties further agree that in the event the audience share of the
Principal’s broadcasts deviates significantly from that agreed in this Agreement
or Supplementary Agreements/Appendices thereto any of the Parties may initiate
renegotiation of the Principal’s Target Gross Revenues; it is further understood
by the Parties that the values set forth in section 1.3 of Appendix 2 hereto
shall constitute significant deviation.

The Parties define “systemic risk” as the occurrence of events that result in a
significantly decreased ability on the part of advertising clients generally to
pay their accounts payable and/or the inability of СТС/Broadcasters to perform
their obligations, such as:

·  sovereign default - the refusal of the Russian government to repay government
debt and debt issued under government guarantees or agreement on significant
deferral due to inability of the Russian government to meet its repayment
obligations in respect of the above debt;

·  sovereign credit rating of the Russian Federation downgraded to D by Standard
& Poor’s (S&P); or

·  foreign exchange trading in the US dollar or the Euro to cease for longer
than 90 (Ninety) consecutive calendar days.

Reporting:

4.15. Upon transferring the funds the Agent shall deliver to the Principal
together with a copy of the payment instructions (as required under section 4.9
hereof) an accompanying notice in the form approved by the Parties with a
detailed break-down of the amount paid:

a)                                      amount of the payment received to the
current and/or transit currency account of the Agent under concluded agreements
including value added tax;

b)                                   amount retained in the current account of
the Agent as the Agent’s fee including value added tax;

c)                                    period of time within which the
advertising services for which the payment was made should be provided.

To the extent the Principal has any objections with respect to the submitted
report it shall within 10 (Ten) calendar days from receipt thereof deliver to
the Agent its objections in writing.  If no objections are raised within such
period, the report shall be deemed accepted.

4.16         After the end of the reporting period (by fifteenth day of the
month following after the end of the reporting period), the Parties shall
execute a two-way statement, which shall set forth:

·              actual gross revenue of the Principal in the reporting period;

a)              the amount of regional advertising sales during the reporting
period contracted by the Agent/brokers;

b)             the amount of regional advertising sales during the reporting
period contracted by the Principal (or other parties authorized by it);

c)              the amount of non-sale income (penalties, fines and other
non-sale income) collected by the Agent during the reporting period in respect
of the regional advertising placements contracted by the Agent;

·                                          the amount of receipts to the
accounts of the Agent/brokers under the agreements entered into by the
Agent/brokers, including in payment for the advertising services in the current,
past and future periods;

·                                          the amount of funds, which the Agent
paid to the Clients in accordance with the terms of the existing agreements,
including VAT;

31


--------------------------------------------------------------------------------


·                                          the amount of receipts to the
Principal’s accounts, as stated for the reporting period under the agreements
entered into by the Agent/brokers, including in payment for the advertising
services in the current, past and future periods;

·              the amount of funds, which the Principal paid to the Clients,
including VAT;

·              the amount of the agency fee due to the Agent for the reporting
period;

·                                          the amount of funds paid to the Agent
as the agency fee, including as payments in respect of the reporting period and
as advances towards payments for the future period or as payments for the past
periods, including VAT;

·              other details, which the Parties shall deem appropriate to
reflect in the Statement.

The Agent shall deliver together with the Statement a report on the services
provided (the “Agent’s Report”) in the form approved by the Parties.

To the extent the Principal has any objections with respect to the submitted
Statement and /or the Agent’s Report it shall within 5 (Five) calendar days from
receipt thereof deliver to the Agent its objections in writing.  If no
objections are raised within such period, the Statement and /or the Agent’s
Report shall be deemed accepted and the engagement completed.

4.17. The statement shall be submitted by the Agent together with the invoice
for the agency fee.

5. LIABILITY OF PARTIES

5.1.          In the event of non-performance or the improper performance by a
Party of its obligations hereunder, such Party shall be liable for damages to
the other Party resulting from such non-performance or improper performance.

5.2.          If either Party delays any payments hereunder, the delaying Party
shall pay a penalty of 0.04 % (four-hundredths of a percent) on the outstanding
amount for each day of delay upon the demand of the other Party, but not more
than 10 % of the delayed payment.

5.3.          In the event any unauthorized advertising is broadcast in the
Network Program Blocks and Regional Broadcast Windows, the Principal upon the
demand of the Agent shall pay to the latter a penalty equal to the Ruble
equivalent (calculated at the CBR exchange rate) of US$ 100.00 (One Hundred US
Dollars) for each such unauthorized advertising broadcast.

5.4. In the event of non-performance or improper performance by the Principal of
the obligation to broadcast advertising (see section 3.2.2 hereof) the Principal
shall be liable to compensate the damages as provided under the agreement
between the Agent/broker and the Client to the extent of the obligation not
performed, i.e. shall place the advertising in the volume, which in any case may
not be greater than the volume of advertising not placed and/or improperly
placed or shall return the price charged for the placement not completed.

The Parties agree that the liability provided under the first paragraph of this
section shall not apply, if the non-performance resulted from an urgent change
in the line-up caused by the circumstanced detailed in section 3.2.2 hereof.

5.5.          The Agent shall bear responsibility for the validity of the
agreements concluded by it on behalf of the Principal.

The Principal shall not be liable for a failure to broadcast advertising within
the Network Program Blocks and Regional Broadcast Windows through the Agent’s
fault.  To the extent the placement was not completed in a satisfactory manner
due to improper performance by the

32


--------------------------------------------------------------------------------


Agent of its obligations under this Agreement, the Agent shall undertake to
settle independently any and all claims raised by the Clients, to compensate to
the Principal for potential damages (lost profits) and shall have no right to
place on the Principal the burden of performance of the obligations assumed by
the Agent to the Clients under such agreements.

5.6. All payments in respect of the penalties under this Agreement expressed in
US dollars shall be made in rubles at the rate of the Central Bank of the
Russian Federation published as of the date of payment.

All penalties due to be paid in accordance with this section shall be paid by a
Party at fault unconditionally solely upon receiving a demand from the other
Party. The payment shall be made within 15 (Fifteen) days from the date of the
respective invoice.

6. Force majeure circumstances

6.1. The Parties shall be relieved from the responsibility for non-performance
or improper of its obligations under this Agreement if proper performance was
not possible due to event of force majeure, i.e. extreme circumstances
unavoidable under the existing conditions, e.g.: natural calamities, fires,
military actions, revolutions, strikes, changes in the legislation, enactment of
mandatory statutory regulations of the Russian Federation or the Territory,
unscheduled addresses by public officials (the President, Chairman of the
Government, Chairman of Council of Federation and Chairman of the State Duma of
Federal Assembly (the supreme legislative body) of the Russian Federation and
other circumstances, not dependent on will of the Parties.

6.2. The Party for which it became impossible to perform the obligations under
this Agreement, shall be obliged to notify the other Party immediately on
occurrence and cessation of the circumstances specified above not later than
within five business days.  In this case representatives of the Parties should
consult with each other as soon as possible and agree on the measures to be
taken by the Parties.

The occurrence of such circumstances and their duration should be confirmed by
the documents which have been issued by the respective authorized bodies or the
organizations.

6.3. Absence of notice or untimely notice of the occurrence of such
circumstances shall deprive of the right to refer to any of these circumstances
as relieving the Party failing to give notice or giving untimely notice from the
liability for the failure to perform the obligations in a timely manner.

6.4. In case if advertising has not been broadcast in the Network program blocks
or the Regional Broadcast Windows due to the occurrence of the above
circumstances, the Principal shall, subject to the Agent’s consent, place the
remaining advertising during similar time and in similar programs, and if such
placement is not possible, return to the Clients the amounts earlier paid for
the Regional Advertising not broadcast in the Network Program Blocks or the
Regional Broadcast Windows.

7. DISPUTE RESOLUTION

7.1          All disputes and controversies arising out of or relating to this
Agreement shall be resolved through negotiations between the Parties.

7.2          If the Parties fail to reach agreement, the dispute shall be
submitted for resolution to the Arbitration Court of                   .

8. Term of the Agreement

8.1. This Agreement shall cone into effect upon signing and shall be valid
through ( ) on December 31, 2010, except for sections 4.10 and 4.11 and
subparagraph (b) of section 4.15 and item 7 of section 4.16, which shall come
into effect as of January 1, 2008.

33


--------------------------------------------------------------------------------


8.2. This Agreement can be terminated at any time before expiry of its term by
agreement of the Parties.

8.3. Upon unilateral termination of the Agreement the terminating Party shall be
obliged to give to other Party a notice in writing not later than 180 (Hundred
eighty) days prior to the date of termination.  Such termination notice shall be
given by a registered mail with acknowledgement of receipt.

The terminating Party shall then be required to pay to the other Party a
termination fee equal to:

·  if the termination initiated by the Principal – 15% (Fifteen percent) of the
amount of the Principal’s actual gross revenues from sales of regional
advertising in the Network program blocks and the Regional Broadcast Windows
broadcast by the Principal for six full months preceding the termination date;

·  if the termination initiated by the Agent –the amount of the Principal’s
actual gross revenues from sales of regional advertising in the Network program
blocks and the Regional Broadcast Windows broadcast by the Principal for six
full months preceding the termination date less the fees paid to the Agent
during that period of time.

Payment of the termination fee shall be due within 30 days from the termination
of the Agreement.

The termination fee shall be calculated in notional units - US dollars and paid
in Russian rubles at the rate of the Central Bank of the Russian Federation,
published on the date of transfer of funds.

8.4. If on the date of receipt of the notice of termination in respect of the
Agreement (sections 8.2., 8.3. of this Agreement) by the Agent agreements with
the Clients for the placement of the Regional advertising have been  already
concluded under this Agreement and the placement of such Regional advertising is
to be  completed after the date of termination of this Agreement, the Agent
shall within 10 (Ten) business days present to the Principal the list of
agreements with the Clients which will not expire as of the termination date of
this Agreement indicating to the material conditions of such agreements: the
counterpart under the agreement; the period for rendering services under the
agreement, price of services under the agreement (the overall price and the
price of services to be rendered after the termination date of this Agreement).

The Principal shall be obliged within 10 (Ten) business days from receipt of the
above list to inform the Agent as to which agreements concluded with Clients
should be terminated by the Agent by giving a respective notice to the Client. 
In the event that under agreements which the Agent should terminate the Clients
have made advance payments, the Principal shall be obliged within the same
period of 10 (Ten) business days from receipt of the above list from the Agent)
to transfer to the current/transit currency account of the Agent the amount of
the advance payment to be returned to the Client.

Under other agreements, obligations on which will not be performed completely as
of the termination date, the Agent shall be obliged to assign to the Principal
all the rights and obligations under the agreements concluded by the Agent with
the Clients.

8.5. Upon expiry of the term of this Agreement it can be extended by the
agreement of the Parties.

8.6. If based on the results of any reporting year during the period of the
years 2008 to 2010 the Agent fails to achieve (falling short by 10% (Ten
percent) or more) its media sales objectives for the Principal’s Regional
advertising such that the gross revenue of the Principal is less than the
amounts defined by the Parties as gross target sales for the respective year,
this Agreement may not be terminated by the Principal without prior discussions
between the Parties.  No later than March 10 of the year that follows the
reporting year the Parties shall hold discussions in order to determine whether
it will be possible and on what terms it will possible to continue their

34


--------------------------------------------------------------------------------


cooperation. If as a result of such discussions the Parties fail to reach an
agreement by the date set forth above the Principal shall be entitled to
terminate this Agreement for the reason of the said failure of the Agent to
achieve the objective (in this case the provision that requires the payment by
the Principal of the termination fee shall not apply).

9. NOTICES

9.1           The Parties shall deliver all applications, notices and requests
to each other to the agreed addresses, fax and telephone numbers by courier
services with a copy by fax or electronic mail. Any such application, notice or
request shall be deemed delivered:

·  in case of delivery by courier – on the day of delivery;

·  in case of delivery by fax - on the day of delivery, if delivered during
normal business hours.

·  in case of delivery by electronic mail - on the day of delivery, if delivered
during normal business hours.

9.2.         All requests of the Agent to the Principal or of the Principal to
the Agent shall be reviewed by the respective Party within two business days
after the receipt of the request and replied to in writing within the same
period of time (by fax, electronic mail or courier service). In the event the
response is not received within the said period (silence of either Party to the
Agreement) the other Contracting Party shall be entitled to proceed as follows:

·              If the question in the request was such that it implied a
straightforward “yes” or “no” answer, the second Party shall regard the silence
of the first Party as a “yes” answer.

·              If the request was for the Party’s opinion with regard to a
controversial issue the second Party shall regard the silence of the first Party
as the latter consent for the second Party to act at its own discretion.

The actions of the Party taken in compliance with this section of the Agreement
shall be deemed to have been taken in accordance with the terms of this
Agreement without exceeding the authority and in the event any negative
consequences arise such Party may not be held liable.

10. MISCELLANEOUS

10.1.       This Agreement is made and executed in two equally binding
counterparts with one for each Party.

10.2.       All statements, amendments and supplements to this Agreement shall
be valid only if the same are made in writing and signed by the authorized
representatives of the Parties.

10.3.       All supplements and appendices to this Agreement shall constitute an
integral part thereof.

10.4.       The unilateral refusal to perform the obligations or unilateral
modification of the terms of this Agreement shall not be permitted, except as
set forth herein.

10.5.       Reorganization, change of corporate from, shareholders and/or
members of the management (sole and/or collective) of the Parties shall not
entitle to termination and/or modification of the conditions stated in this
Agreement.

10.6.       All terms of this Agreement shall be confidential.

Each of the Parties shall make every effort necessary to ensure that no third
party reviews this Agreement without consent of the other Party.

35


--------------------------------------------------------------------------------


If demanded by the competent governmental agencies (law enforcement, tax, etc.)
or by the auditors a Party may allow them to review this Agreement without first
obtaining the consent of, but always giving a notice to the other Party.

If the requirements set forth in this section are not complied with by either
Party, the other Party shall be held liable for the losses incurred by the first
Party.

10.7         The headings of the Articles of this Agreement have been inserted
for convenience only and shall in no way restrict or expand the meaning of any
of the provisions thereof.

10.8         The Parties shall immediately give to each other a written notice
in case of any change in their corporate form, addresses, bank or other
essential details.

LEGAL / BUSINESS  ADDRESSES AND BANK DETAILS

AND SIGNATURES OF PARTIES:

Agent:

 

Principal:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SEAL]

 

[SEAL]

 

 

 

36


--------------------------------------------------------------------------------


 

 

APPENDIX 1

to the Agreement #               dated               200

(hereinafter referred to as the “Agreement”)

city of                                                                    
                             200  

                   (OGRN               ), hereinafter referred to as the
“Principal”, represented by its                            , acting pursuant to,
on one side, and                             (OGRN                              
), hereinafter referred to as the “Agent”, represented by
                              ,  acting pursuant to, on other side, hereinafter
referred to as the “Parties”, executed this Agreement as follows:

1. In performance of the engagement under the terms and conditions of the Agency
Agreement, whereby the Agent undertook to take for a fee and on behalf of the
Principal certain legal and other actions to sell in its name, but on the
Principal’s account the Principal’s advertising commencing from April 1, 2007,
the Agent shall carry out the following actions/activities:

1.1.          Make available to the Principal an access (through Internet,
dial-up or dedicated line connection) to the localized version of the
computer-based system enabling to carry out the planning for placement on TV
channels of the advertising, ordered by the advertisers and containing data on
the Network Advertising placements (Computerized Advertising Placement System)
and maintain the same.

1.2.                           For the purposes of assisting with preparation of
the quotes to the Clients with the respect to their advertising placement orders
as well as with the planning and enhancement of the advertising campaigns
calculate and update rating projections for advertising blocks, broadcast
intervals, etc. and their review as well as the actual ratings, the Principal’s
audience share and other audience measures for the city of                .

For the purposes of this Appendix the ratings shall be understood as the average
number of viewers of the certain advertising block, time interval expressed as a
percentage of the total potential audience. The ratings shall be measured based
on the data provided by the Independent CJSC TNS Gallup Media for the particular
target audience.

The Agent shall conduct post-run evaluation of the advertising campaigns and
determine projected and actual ratings.

1.3.                           Enter and update data in the Computerized
Advertising Placement System;

1.3.1                     Conduct advertising campaign planning in the
Computerized Advertising Placement System:

·                  prepare the Regional Advertising placement schedules (media
planning) for the Principal’s broadcasts for the placements contracted by the
Agent/brokers;

·                  enter into the Computerized Advertising Placement System
length and version of the advertisement, title of the product;

·                  conduct upon the Principal’s special instructions media
planning based on the placement status: fixed time and/or floating;

37


--------------------------------------------------------------------------------


·                  provide a service of checking, correcting and revising the
advertising placement scheduled provided by the Clients and transfer the
finalized information into the Computerized Advertising Placement System;

·                  provide a service of placing floating advertising orders
contracted in any advertising placement transaction.

1.3.2                        Develop and update the following lists in the
Computerized Advertising Placement System:

·                  regional advertising Client list;

·                  list of brands for which advertising has been placed in the
regional advertising blocks.

1.4                               Contract with the Clients and plan advertising
campaigns with control of placements in the Regional Broadcasting Windows based
on product class-based classification of commercials.

When accepting advertising from the Clients for the placement in the Regional
Broadcasting Windows review the content of the advertisements to be broadcast in
the respective advertising blocks for consistency with the creative concept of
the Principal.

1.5                               Adapt the commercials accepted for the
placement under agreements entered into by the Agent/brokers.

1.6                               Complete the pre-broadcast activities with
respect to the advertising blocks:

a)              review advertising within the same advertising blocks to be
broadcast in the Regional Broadcast Window for compatibility;

b)             determine whether it will be necessary to place social
advertising within the air time not taken up for commercial advertising.

1.7                               Review advertising content for compliance with
the applicable Russian law and editorial policy of the Principal for placements
contracted by the Agent/broker.

1.8                               Deliver tapes/video recordings containing the
advertising, accompanying and working documents accepted by the Clients to the
Principal;

1.9                               Prepare and deliver to the Principal the data
required for the issuance of ad run reports for all of the advertising campaigns
placed in the Principal’s broadcasts (the Network Advertising and the Regional
Broadcast Windows), except for the network advertising campaigns (network
advertising), as supported by the data of the Independent Market Research
Company.

1.10                         Receive from the Clients, record, organize and
deliver on a monthly basis in electronic and hard copy and in the format adapted
for its subsequent use by the Principal the information on the authors of music,
text and video, used in the commercials that are placed in the Principal’s
broadcasts (the Network Advertising and the Regional Broadcast Windows) as
contracted by the Agent. The form to be used for provisions of such information
is attached in Appendix 3 to the Agreement.

2.             The Parties agree that the agency fee payable to the Agent by the
Principal in accordance with the terms and conditions of the Agreement shall
fully cover the

38


--------------------------------------------------------------------------------


actions/activities set forth in section 1 of this Appendix, as well as other
appropriate and commercially reasonable expenses, which the Agent may incur in
the process of performing the engagement under the Agency Agreement and which
shall not be specially reimbursable by the Principal.

The Parties may agree on special reimbursement of expenses, which are not
ordinary expenses (those which the Agent incurs in the ordinary cause of
business as defined in the preceding paragraph of this section), but which Agent
may incur in extraordinary unanticipated cases or situations while carrying out
its activities in the capacity of the Agent under the  Agreement, solely subject
to prior (before the expenses are made) approval of such expenses by the Parties
and pursuant to the substantiated (supported by respective requests) request of
the Agent.

3. This Appendix is made and executed in two equally binding counterparts with
one for each Party.

4. This Appendix shall come into effect simultaneously with and shall be an
integral part of the Agreement.

Signatures of the Parties:

Agent:

 

Principal:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

() seal here

 

() seal here

 

39


--------------------------------------------------------------------------------


APPENDIX 2

to the Agreement #              dated                 200

(hereinafter referred to as the “Agreement”)

city of                                                                    
                                  200   

                 (OGRN              ), hereinafter referred to as the
“Principal”, represented by its                              , acting pursuant
to, on one side, and
                              (OGRN                               ), hereinafter
referred to as the “Agent”, represented by                               , 
acting pursuant to, on other side,

collectively referred to as the “Parties”,

have executed this Appendix on the principles of pricing of advertising
placements in the Network Program Blocks and Regional Broadcast Windows
contracted by the Agent with Clients:

Whereas the Parties agreed that subject to the exclusivity provision contained
in section 2.3 of the Agreement, and the maintenance of the audience share at
the level specified in sections 1.3. of this Appendix, the Agent undertakes to
achieve such sales of the Principal’s Regional advertising  that the actual
gross revenues of the Principal generated by Regional advertising placed on the
TV Channel as calculated for the period of April to December of 2007 in
accordance with the method agreed between the Parties (Individual Minimum Sales)
shall be at least equal to the ruble equivalent of
                                     US Dollar
(                                     US dollars) including VAT (18 %), with the
dollar equivalent of the sales to be calculated on a monthly basis based on the
exchange rate of the Central Bank of the Russian Federation, published as of the
last day of the month, with the following distribution of planned revenues by
quarter:

·      April - June;

·      July - September;

·      October – December.

The Parties further agreed that subject to the condition of exclusivity
contained in section 2.3 of the Agreement, and the maintenance of the audience
share at the level specified in sections 1.3. of this Appendix, the Agent shall
make its best effort to achieve such sales of the Principal’s Regional
advertising  that the actual gross revenues of the Principal generated by
Regional advertising placed on the TV Channel as calculated for the period of
April to December of 2007 in accordance with the method agreed between the
Parties (Individual Minimum Sales)  shall be at least equal to the ruble
equivalent of                                      US Dollar
(                                     US dollars) including VAT (18 %), with the
dollar equivalent of the sales to be calculated on a monthly basis based on the
exchange rate of the Central Bank of the Russian Federation, published as of the
last day of the month, with the following distribution of planned revenues by
quarter:

·      April - June;

·      July - September;

·      October – December.

The target sales revenues of the Principal for subsequent periods shall be
determined by the Parties in the Supplementary Agreements.

In case of change in the objective circumstances, changes in advertising volumes
made available by the Principal, non-compliance with the exclusivity condition
granted to the Agent, the advertising volumes as set forth in the Agreement as
well as occurrence of any of the

40


--------------------------------------------------------------------------------


circumstances detailed in section 4.14.2 the terms and conditions set forth
herein may be revised subject to agreement of the Parties.

1. The Parties agree on the principal factors to be considered in determining
the price in connection with the placement of Advertising within the Network
Program Blocks when contracted by the Agent/brokers with the Clients.

Whenever the Agent contracts the placement of Regional advertising it shall be
guided by the combination of technical, sociological and economic factors that
determine the requirements in connection with the provision of advertising
services in that particular transaction.  The initial reference basis for
pricing the services to be provided in that particular transaction shall be
determined by the Agent in consultations with the Client at the time of
developing the media strategy and shall comprise the data on timing and
geographical region for a particular advertising campaign, the Client’s overall
advertising budget, target audience of advertising or promotion materials,
information on the Client competitors’ market and any other details required for
structuring a particular advertising campaign.

The Parties agree that the pricing of services in that particular transaction
shall be based on a multi-factor/multi-functional approach and take into account
the lack of universal measure, by applying which the quantitative assessment of
the services would be possible.

The price (amount) of the agreement shall be such the willing Parties agree
based on the market prices for the services that exist at the time of the
transaction in a particular region as a result of the interplay of supply and
demand as well as other conditions and considerations that have relevance for
the transaction.

When entering into an agreement with a Client and pricing the services, the
Agent shall take into consideration the following factors:

1.1.  Demand for media advertising services in the market.

1.1.1        Macroeconomic factors:

·                  Purchasing power

·                  Per capita income growth

·                  Consumer basket/consumer price index for target groups.

a)             expert assessments of the market maturity for certain
industries/manufacturing sectors (monopoly, polypoly sectors, etc.) and the need
for marketing and advertising support of sales;

b)            expert assessments of the advertiser’s expenditures (budgets) for
marketing and medial advertising services, including on television, in the past,
current and future periods;

c)             number of market (market sector) players and their media
activity.

1.2  Broadcast advertising offering

1.2.1 The programming policy of the TV channel.

1.2.2  Changes in the technical capabilities of the TV Channel;

·                  Extended reach with better signal;

·                  Extended reach with more powerful transmitters;

·                  Licenses obtained for new frequencies.

1.3                                  Audience share of the TV channel and the TV
channel signal transmission method (to achieve physical reach).

The Parties agree that during the year 2007 the average annual audience share of
“CTC-             ” TV channel for “all of 6 to 54” audience (audience
age)/share of               TV channel (presenting “Domashny” programming) for
“females of 25 to 60” audience (audience age) in the Territory should be equal
to              .

41


--------------------------------------------------------------------------------


In any event the average annual TV channel audience share should not be
substantially less than the average annual value of the TV channel audience
share in 2006.

The Parties shall agree that the deviation of an average TV channel audience
share for less than            % shall not be considered material.

For the purpose of determining the said audience share levels the Parties agreed
to rely on the data provided by TNS Gallup Media, an independent
market/sociological research company/ GFK-Rus, an independent sociological
research company.

The Principal will take all necessary efforts to ensure that during the term of
this Agreement programs of the Principal are broadcast within the Territory with
the Regional advertising, which was delivered by the Agent, inserted in them.

1.4. Positioning

Positioning means that certain advertising and promotional materials should be
placed in the opening, closing or other particular position within an
advertising block.

1.5. Fixed placement

Fixed placement means that certain advertising and promotional materials are to
be placed in particular programs or advertising blocks or on dates as are
designated by the Client.

1.6.          Floating placement

Floating placement means that certain advertising and promotional materials are
to be placed in programs and on dates selected independently of the Client based
on certain general requirements of the Advertising Order.

1.7. Seasonal considerations for advertising campaign.

Seasonal variations in the demand from the Clients for placement of advertising
and promotional materials within the Network Program Blocks and Regional
Broadcast Windows.

1.8 Competitive requirements for advertising campaign:

·      Advertising and promotional materials placed by the Client with the
requirement not to have advertising of competing products or producers within
the same programs or advertising blocks.

·      Advertising and promotional materials placed by the Client with the
requirement to have the Client’s advertising placed in certain programs or
advertising blocks together with the advertisements for certain products or
services..

1.9. Broadcasting Region.

Selection of the Russian regions for the placement of the Regional advertising
based upon certain considerations (number of populated locations; total
population; level of personal incomes; number of viewers in particular Russian
region that have the ability to receive programming of the Network program
blocks and Regional Broadcast Windows and measures).

1.10. Advertising in the same promotional material of the goods and/or services
of several advertisers or several advertised items.

1.11. Placement of promotional materials inside the programs and inter-program
advertising blocks.

1.12.        Placement of promotional materials within certain time intervals
(including among other prime time).  Prime-time means an interrupted time
intervals having the largest viewership.

1.13.        The terms of payment for the advertising campaign.

42


--------------------------------------------------------------------------------


1.14.        Social significance of the advertising.

The purpose of a particular advertising campaign and its focus on achievement of
charitable and other socially useful goals, as well as ensuring the interests of
the nation.

2. The Principal authorizes the Agent to price each agreement (transaction) for
placement of regional advertising within the Network Program Blocks and Regional
Broadcast Windows wit due account of the above factors that have significant
impact on the form of the services and, respectively, on contractual price of a
particular advertising agreement (transaction).

3.  This Appendix shall come into effect simultaneously with and shall be an
integral part of the Agreement.

4. This Appendix is made and executed in two equally binding counterparts with
one for each Party.

Signatures of Parties:

Agent:

 

The Principal:

 

 

 

 

 

 

 

 

 

 

Stamp

 

Stamp

 

43


--------------------------------------------------------------------------------


APPENDIX 3

to the Agreement #                dated                200  

(hereinafter referred to as the “Agreement”)

city of                                                                    
                              200   

                 (OGRN              ), hereinafter referred to as the
“Principal”, represented by its                            , acting pursuant to,
on one side, and                             (OGRN                            
), hereinafter referred to as the “Agent”, represented by
                            ,  acting pursuant to, on other side

collectively referred to as the “Parties”, have executed this Appendix as
follows:

1. According to the provisions of the Agreement the Parties have agreed on the
following form of delivery by the Agent to the Principal of the information on
authors of music, copy writes and video used in the commercials placed by the
Principal:

                                                                                                                                                                        

The summary the copyrights used in commercials broadcast within the Territory

                             in                                     

in                         (year):

Commercial

 

Version

 

Length of
Commercial

 

Number of
Broadcasts

 

Theme

 

Name

 

Author

 

Length, sec

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Director

                                           (                            )

Stamp

                                                                                                                                    

2. In all other matters the Parties shall be governed by the provisions of the
Agreement.

3. This Appendix is made and executed in two equally binding counterparts with
one for each Party.

Signatures of Parties:

Agent:

 

Principal:

 

 

 

 

 

 

 

 

Stamp

 

Stamp

 

44


--------------------------------------------------------------------------------


APPENDIX 4

to the Agreement #                dated                    2006

(hereinafter referred to as the “Agreement”)

city of                                                                    
                              200   

                        (OGRN                    ), hereinafter referred to as
the “Principal”, represented by its                            , acting pursuant
to, on one side, and
                            (OGRN                             ), hereinafter
referred to as the “Agent”, represented by                            ,  acting
pursuant to, on other side, collectively referred to as the “Parties”,

have executed this Appendix as follows:

1. According to the provisions of the Agreement the Parties have agreed on the
following form of the Statement of acceptance-transfer of video recordings of
advertising materials:

                                                                                                                                                          

STATEMENT ON ACCEPTANCE-TRANSFER

to the Agreement #                       

dated                    2006

city of                                                                    
                             200  

                       (OGRN              ), hereinafter referred to as the
“Principal”, represented by its                            , acting pursuant to,
on one side, and                             (OGRN                            
), hereinafter referred to as the “Agent”, represented by
                              ,  acting pursuant to, on other side, collectively
referred to as the “Parties”,

have executed this Statement as follows:

1.        By this Statement the Agent has transferred, and the Principal has
accepted video recordings in the number of               
(                             );
                                                         (required identifiers).

2.        This Statement shall become effective upon signing.

3.        This Statement shall be made in two equally binding counterparts with
one copy for each Party.

SIGNATURES OF THE PARTIES

Principal

 

Agent

 

 

 

 

 

(                           ) Stamp

 

(                        ) Stamp

 

2. In all other matters the Parties shall be governed by the provisions of the
Agreement.

3. This Appendix is made and executed in two equally binding counterparts with
one for each Party.

Signatures of Parties:

Agent:

 

The Principal:

 

 

 

 

 

 

 

 

 

 

Stamp

 

Stamp

 

45


--------------------------------------------------------------------------------


APPENDIX 5

city of                                                                    
                                  200  

                     (OGRN              ), hereinafter referred to as the
“Principal”, represented by its                             , acting pursuant
to, on one side, and
                             (OGRN                              ), hereinafter
referred to as the “Agent”, represented by                         ,  acting
pursuant to, on other side, have executed this Appendix as follows:

1. With this Appendix the Parties have agreed on the following forms of the
Principal’s request for the Agent’s consent to the contracting of the regional
advertising placements by the Principal:

Request Form:

“In accordance with the provisions of the Agency Agreement No
                              dated                          г.
                                                                         
(Principal) requests your consent to the execution of the advertising agreement
on the following terms and conditions:

Item

 

Client

 

Advertising Campaign
and/or Brand Title

 

Advertising
Placement
Period

 

Price of
Advertising

 

Advertising to be
Placed

  

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

On behalf of the Principal:

                              (                                     ) seal here

                                            200   

 

2.   This Appendix shall come into effect simultaneously with and shall be an
integral part of the Agreement.

3.             This Appendix is made and executed in two equally binding
counterparts with one for each Party.

Signatures of the Parties:

Principal:

 

Agent:

 

 

 

 

46


--------------------------------------------------------------------------------


Appendix 2

To Supplementary Agreement of July 11, 2007

to Agreement No VT-23/0106 dated January 30, 2006,

made between

CTC Media, Inc.

CJSC “Video International Group of Companies”

and CJSC “Video International “Trend””

Moscow  July 11, 2007

The Parties agreed to amend and modify the Appendix effective as of July 11,
2007 and replace the Distribution Schedule for Base Amounts of Sales by the
Broadcasters for April to December of 2007 with the following one:

Individual Minimum Sales and Individual Target Sales

in respect of the

Broadcasters listed below

for April – December of 2007

 

 

 

 

 

Broadcasting

 

Individual Minimum Sales/Individual Target
Sales (VAT inclusive) $ inclusive Agency’s/Agency
Companies’ Fees

Item

 

City/TV Channel

 

Company

 

Q2

 

Q3

 

Q4

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

Moscow / CTC

 

OOO “Marathon-TV”

 

[**]

 

[**]

 

[**]

 

[**]

2

 

Moscow / Domashny

 

OAO “Teleexpress”

 

[**]

 

[**]

 

[**]

 

[**]

3

 

St.- Petersburg / CTC

 

ZAO “Telecompany “Channel 6”

 

[**]

 

[**]

 

[**]

 

[**]

4

 

St.- Petersburg / Domashny

 

ZAO “Nevsky channel”

 

[**]

 

[**]

 

[**]

 

[**]

5

 

Kazan / CTC

 

ZAO “Channel 6”

 

[**]

 

[**]

 

[**]

 

[**]

6

 

Samara / CTC

 

ZAO “Radio-Volga-TV”

 

[**]

 

[**]

 

[**]

 

[**]

7

 

Samara / Domashny

 

ZAO “Orion TV”

 

[**]

 

[**]

 

[**]

 

[**]

8

 

Nizhniy Novgorod / CTC

 

OOO “NTK”

 

[**]

 

[**]

 

[**]

 

[**]

9

 

Omsk / CTC

 

ZAO “Zodiac”

 

[**]

 

[**]

 

[**]

 

[**]

10

 

Rostov – on – Don / CTC

 

ZAO “YuRKh”

 

[**]

 

[**]

 

[**]

 

[**]

11

 

Vladivostok / CTC

 

OOO “CTC-Voshod”

 

[**]

 

[**]

 

[**]

 

[**]

12

 

Perm / CTC

 

ZAO “TV-Maxima”

 

[**]

 

[**]

 

[**]

 

[**]

 

47


--------------------------------------------------------------------------------


 

13

 

Perm / Domashny

 

OOO “Telecompany “T-8”

 

[**]

 

[**]

 

[**]

 

[**]

14

 

Volgograd / CTC

 

OOO “CTC-Volgograd”

 

[**]

 

[**]

 

[**]

 

[**]

15

 

Voronezh / CTC

 

OOO “VTK”

 

[**]

 

[**]

 

[**]

 

[**]

16

 

Voronezh /Domashny

 

OOO “PKF “Radiosvyaz”

 

[**]

 

[**]

 

[**]

 

[**]

17

 

Tver / CTC

 

ZAO “TRK “Guberniya”

 

[**]

 

[**]

 

[**]

 

[**]

18

 

Ufa / CTC

 

OOO “CTC-Ufa”

 

[**]

 

[**]

 

[**]

 

[**]

19

 

Barnaul / CTC

 

OOO “Vega TV”

 

[**]

 

[**]

 

[**]

 

[**]

20

 

Novosibirsk / CTC

 

OOO “Television station “Mir”

 

[**]

 

[**]

 

[**]

 

[**]

21

 

Kemerovo / Domashny

 

OOO “TVTz-Tom”

 

[**]

 

[**]

 

[**]

 

[**]

 

 

Total minimal

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

 

Total Target

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

SIGNATURES OF THE PARTIES

 

 

 

 

 

On behalf of CTC

 

On behalf of the Company

 

 

 

 

 

(A.E. Rodnyansky)

 

(S.A. Vasiliev)

 

 

 

 

 

 

 

(V.S.Khanumyan)

 

 

 

 

/

 

 

 

 

 

On behalf of the Agency

 

 

 

 

 

 

(T.A. Vavilova) seal here

 

48


--------------------------------------------------------------------------------